EXHIBIT 10.2

 

DEED OF TRUST, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

THIS DEED OF TRUST SECURES FUTURE ADVANCES AND FUTURE OBLIGATIONS AND IS
GOVERNED BY SECTION 443.055 OF THE REVISED STATUTES OF THE STATE OF MISSOURI, AS
AMENDED FROM TIME TO TIME. THIS DEED OF TRUST SECURES THE PAYMENT OF PRINCIPAL,
INTEREST AND OTHER OBLIGATIONS AS PROVIDED HEREIN AND PERMITTED BY
SECTION 443.055. THE FACE AMOUNT OF THIS DEED OF TRUST $145,000,000.00.

 

THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
(this “Deed of Trust”) is made this 15th day of November, 2007, by Chase Park
Plaza Hotel, LLC, a Delaware limited liability company (“Grantor”), whose
address is 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, in favor of
Trustee for the benefit of Bank of America, N.A., a national banking association
(“Administrative Agent”), whose address is 901 Main Street, 20th Floor, Dallas,
Texas 75202, Attention:  Real Estate Loan Administration, on behalf of itself
and the other Lenders.

 

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1. Principal Secured. This Deed of Trust secures the aggregate
principal amount of One Hundred Forty-Five Million and No/100 Dollars
($145,000,000.00), plus such additional amounts as Lender may from time to time
advance pursuant to the terms and conditions of this Deed of Trust, with respect
to an obligation secured by a lien or encumbrance prior to the lien of this Deed
of Trust or for the protection of the lien of this Deed of Trust, together with
interest thereon.

 

Section 1.2.           Definitions.

 

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders
(all capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement):

 

“Administrative Agent” means Bank of America, N.A., a national banking
association, as Administrative Agent, whose address is 901 Main Street, 20th
Floor, Dallas, Texas 75202, Attention:  Real Estate Loan Administration,
together with its successors and assigns in such capacity, each acting hereunder
on behalf of the other Lenders.

 

“Assignment of Rents, Leases and Receivables” means the Assignment of Rents,
Leases and Receivables dated of even date herewith encumbering the Property and

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
1

 

--------------------------------------------------------------------------------


 

collaterally assigning to Administrative Agent for the benefit of Lenders a
first priority collateral assignment and security interest in all rents,
room revenues and other income and receivables from the Property.

 

“Common Elements” means all of the Condominium Property other than the Units
which is designated in the Condominium Declaration for the use and benefit of
the owners of one or more Units in the Condominium.

 

“Condominium Act” means the Uniform Condominium Act of the State of Missouri
(Sections 448.1-101 to 448.4-120 of the Revised Statutes of Missouri), as
amended from time to time.

 

“Condominium Association” means Park Plaza Master Condominium Association, a
Missouri non-profit corporation, created to serve as the condominium owner’s
association pursuant to the requirements of the Condominium Act.

 

“Condominium By-laws” means the bylaws pertaining to the formation, management
and operation of the Condominium Association.

 

“Condominium Declaration” means that certain Master Declaration of Condominium
dated effective as of December 1, 2006 executed by Kingsdell, L.P., a Delaware
limited partnership as declarant and recorded in Book 12082006, Page 0378 in the
Office of the Recorder of Deeds for the City of St. Louis, Missouri, as the same
may from time to time be amended, restated, supplemented, or modified.

 

“Condominium Property” means all the land, property or properties and space
comprising the Land, all improvements and structures erected, constructed or
contained therein or thereon, including the building and all easements, rights
and appurtenances belonging thereto, and all fixtures and equipment intended for
the mutual use, benefit or enjoyment of the unit owners, submitted to the
provisions of the Condominium Act.

 

“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.

 

“Event of Default” has the meaning set forth in Section 4.1 of this Deed of
Trust

 

“Grantor” means Chase Park Plaza Hotel, LLC, a Delaware limited liability
company, whose address is 15601 Dallas Parkway, Suite 600, Addison, Texas 75001,
and its permitted successors and assigns.

 

“Interstate Land Sales Act” means the Interstate Land Sales Full Disclosure Act,
15 U.S.C. §1701 et seq., and the rules and regulations promulgated thereunder
from time to time.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
2

 

--------------------------------------------------------------------------------


 

“Loan” means the construction loan evidenced by the Loan Agreement and the Note.

 

“Loan Agreement” means that certain Construction Loan Agreement dated of even
date herewith, executed by and between Grantor, Administrative Agent,
Syndication Agent and any Lender now or hereafter made a party thereto, as the
same may from time to time be renewed, extended, supplemented, increased or
modified.

 

“Note” means, collectively, whether one or more, (a) each Promissory Note issued
by Grantor pursuant to the terms of the Loan Agreement, in the aggregate
principal amount of up to $86,200,000.00, bearing interest as therein provided,
containing a provision for, among other things, the payment of attorneys’ fees,
and (b) all other notes given in substitution thereof or in modification,
supplement, increase, renewal or extension thereof, in whole or in part, as
provided in the Loan Agreement, whether in whole or in part or one or more, as
any or all of such notes may from time to time be renewed, extended,
supplemented, increased or modified, each bearing interest as provided in the
Loan Agreement. Additionally, the Loan Agreement provides that the principal
balance of the Loan shall bear interest at a floating rate of interest subject
to change from time to time.

 

“Residential Loan” means that certain acquisition and renovation loan from
Lenders to The Private Residences, LLC, a Delaware limited liability company
(“Residential Borrower”), in the maximum principal amount of $58,800,000.

 

“Residential Loan Agreement” means that certain Construction Loan Agreement
dated of even date herewith, executed by Residential Borrower, Administrative
Agent, Syndication Agent and any Lender now or hereafter made a party thereto,
as the same may from time to time be renewed, extended, supplemented, increased
or modified.

 

“Residential Loan Documents” means the Residential Loan Agreement, any and all
notes, deed of trust, guaranty, financing statements, and other documents,
instruments or agreements evidencing, securing or pertaining to the Residential
Loan as shall, from time to time, be executed and/or delivered by Residential
Borrower or any other party to Administrative Agent, for the benefit of the
Lenders, as they may be amended, modified, restated, replaced and supplemented
from time to time.

 

“Residential Loan Note” means, collectively, whether one or more, (a) each
Promissory Note issued by Residential Borrower pursuant to the terms of the
Residential Loan Agreement, in the aggregate principal amount of up to
$58,800,000.00, bearing interest as therein provided, containing a provision
for, among other things, the payment of attorneys’ fees, and (b) all other notes
given in substitution thereof or in modification, supplement, increase, renewal
or extension thereof, in whole or in part, as provided in the Residential Loan
Agreement, whether in whole or in part or one or more, as any or all of such
notes may from time to time be renewed, extended, supplemented, increased or
modified, each bearing interest as provided in the Residential Loan Agreement.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
3

 

--------------------------------------------------------------------------------


 

Additionally, the Residential Loan Agreement provides that the principal balance
of the Residential Loan shall bear interest at a floating rate of interest
subject to change from time to time.

 

“Syndication Agent” means National City Bank, a national banking association.

 

“Trustee” means PRLAP, Inc. or any successor or substitute appointed and
designated as herein provided from time to time acting hereunder, any one of
whom may act alone.

 

“UCC” means the Missouri Uniform Commercial Code, as amended from time to time.

 

“Unit” means the condominium units created by the Condominium Declaration and
owned by Grantor as of the date of this Deed of Trust.

 

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Deed of Trust has the meaning given to the term in
the UCC, as in effect from time to time, when used in this Deed of Trust.
However, if a term is defined in Article 9 of the UCC differently than in
another article of the UCC, the term has the meaning specified in Article 9.

 

Section 1.3. Granting Clause. In consideration of the provisions of this Deed of
Trust and the sum of TEN DOLLARS ($10.00) cash in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
Grantor, to secure the obligations of Grantor under the Loan Documents and all
other matters and indebtedness constituting the Secured Indebtedness, Grantor
does hereby GRANT, BARGAIN, SELL, CONVEY, AND CONFIRM, TRANSFER, ASSIGN and SET
OVER to Trustee in trust, for the benefit of Administrative Agent, with power of
sale and right of entry and possession the following:  all estate, right, title
and interest which Grantor now has or may hereafter acquire in and to the
following Premises, Accessories and other rights, interests and properties, and
all rights, estates, powers and privileges appurtenant thereto (collectively,
the “Property”):

 

(a)           Grantor’s right, title and interest in and to the real property
described in Exhibit A which is attached hereto and incorporated herein by
reference (the “Land”) together with (i) any and all buildings, structures,
improvements, alterations or appurtenances now or hereafter situated or to be
situated on the Land (collectively the “Improvements”); (ii) all rights,
estates, powers, privileges and interests of whatever kind or character
appurtenant or incident to the foregoing; and (iii) all right, title and
interest of Grantor, now owned or hereafter acquired, in and to (1) all common
area and other use rights, tenements, hereditaments, streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining or appurtenant to any of the Land or the
Improvements; (2) any strips or gores between the Land and abutting or adjacent
properties; and (3) all options to purchase the Land or the Improvements or any
portion thereof or interest therein, and any greater estate in the Land or the
Improvements;

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
4

 

--------------------------------------------------------------------------------


 

and (4) all water and water rights or shares of stock evidencing water rights,
timber, crops and mineral interests on or pertaining to the Land (the Land,
Improvements and other rights, titles and interests referred to in this clause
(a) being herein sometimes collectively called the “Premises”);

 

(b)           all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies, elevator fixtures, inventory and goods, inventory and articles of
personal property and accessions thereof and renewals, replacements thereof and
substitutions therefor (including, but not limited to, beds, bureaus,
chiffonniers, chests, chairs, desks lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, electrical signs, bulbs, bells, ash
and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers), other customary hotel
equipment and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land);

 

(c)           all (i) plans and specifications for the Improvements;
(ii) Grantor’s rights, but not liability for any breach by Grantor, under all
commitments (including any commitments for financing to pay any of the Secured
Indebtedness, as defined below), insurance policies (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government sponsored program or entity), Swap Transactions (as
hereinafter defined), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof, all other agreements, utility contracts,
maintenance agreements, franchise agreements, management agreements, service
contracts, supply contracts, operating contracts, permits (including building
and occupancy permits), approvals, licenses (including to the extent required by
applicable law liquor and other alcoholic beverage licenses)

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
5

 

--------------------------------------------------------------------------------


 

certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, or ownership of
the Land or the Improvements; (iii) deposits and deposit accounts arising from
or related to any transactions related to the Premises or the Accessories
(including but not limited to Grantor’s rights in tenants’ security deposits,
deposits with respect to utility services to the Premises, and any deposits,
deposit accounts or reserves hereunder or under any other Loan Documents
(hereinafter defined) for taxes, insurance or otherwise), rebates or refunds of
impact fees or other taxes, assessments or charges, money, accounts, (including
deposit accounts), instruments, documents, promissory notes and chattel paper
(whether tangible or electronic) arising from or by virtue of any transactions
related to the Premises or the Accessories, and any account, securities account
or deposit account (including, without limitation, reserve accounts and escrow
accounts) from which Grantor may from time to time authorize Administrative
Agent to debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from the counterparty under any
Swap Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction; (iv) permits,
licenses, franchises, certificates, development rights, commitments and rights
for utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories;
(vi) as-extracted collateral produced from or allocated to the Land including,
without limitation, oil, gas and other hydrocarbons and other minerals and all
products processed or obtained therefrom, and the proceeds thereof; and
(vii) engineering, accounting, title, legal, and other technical or business
data concerning the Property, including software, which are in the possession of
Grantor or in which Grantor can otherwise grant a security interest;

 

(d)           any all rights and appurtenances to the Units, including any
interest in the Common Elements, if any, established by the Condominium
Declaration, together with any and all rights (but not the obligations or
liabilities) of Grantor arising by virtue of the Condominium Declaration,
whether as an owner of the Units or Declarant (as such term is defined in the
Condominium Act), including the right to vote, as provided in the Condominium
Declaration;

 

(e)              all (i) rights of Grantor as Declarant under the Condominium
Declaration, if any, to the fullest extent the foregoing rights arise from or
relate to, either directly or indirectly, the Condominium Property and
(ii) voting rights of Grantor (including, but not limited to all voting rights
in the Condominium Association) as the owner of any of the Condominium Property;
and

 

(f)               all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
6

 

--------------------------------------------------------------------------------


 

proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Grantor now has
or hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; (iii) all commercial tort claims Grantor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; (iv) interest of Grantor in and to
the proceeds from the sale of those certain tax credits now or hereafter granted
or issued to Grantor or its members through or in connection with the Missouri
Historic Preservation Tax Credit Program and other applicable law and related to
the Property; and (v) other interests of every kind and character which Grantor
now has or hereafter acquires in, to or for the benefit of the properties,
rights, titles and interests referred to above in this Section 1.3 and all
property used or useful in connection therewith, including but not limited to
rights of ingress and egress and remainders, reversions and reversionary rights
or interests; and if the estate of Grantor in any of the property referred to
above in this Section 1.3 is a leasehold estate, this conveyance shall include,
and the lien and security interest created hereby shall encumber and extend to,
all other or additional title, estates, interests or rights which are now owned
or may hereafter be acquired by Grantor in or to the property demised under the
lease creating the leasehold estate;

 

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, and to its successors and assigns, in trust, forever, subject to the
terms, provisions and conditions herein set forth, to secure the obligations of
Grantor under the Loan Agreement and Loan Documents (as hereinafter defined) and
all other indebtedness and matters defined as “Secured Indebtedness” (as
hereinafter defined) upon this special trust:  that should the Secured
Indebtedness be paid according to the tenor and effect thereof when the same
shall be due and payable and should Grantor timely and fully discharge its
obligations hereunder and under the other Loan Documents (other than surviving
indemnity obligations as to which no claims are then pending), then the Property
shall be reconveyed to Grantor or the title thereto shall be revested according
to the provisions of law.

 

Section 1.4. Security Interest. Grantor hereby grants to Administrative Agent a
security interest in all of the Property which constitutes personal property or
fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Grantor under
the Note, Loan Agreement and Loan Documents and all other indebtedness and
matters defined as Secured Indebtedness in Section 1.5 of this Deed of Trust. In
addition to its rights hereunder or otherwise, Administrative Agent shall have
all of the rights of a secured party under the UCC, as in effect from time to
time, or under the Uniform Commercial Code in force, from time to time, in any
other state to the extent the same is applicable law. This Deed of Trust secures
an obligation incurred for the construction of an improvement on the Land and as
such constitutes a “construction mortgage” under Section 400.99-334(h) Revised
Statutes of Missouri.

 

Section 1.5. Secured Indebtedness, Note, Loan Documents, Other Obligations. This
Deed of Trust is made to secure and enforce the payment and performance of the
following promissory notes, obligations, indebtedness, duties and liabilities
and all renewals, extensions, supplements, increases, and modifications thereof
in whole or in part from time to time

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
7

 

--------------------------------------------------------------------------------


 

(collectively the “Secured Indebtedness”): (a) the Note; (b) all indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Grantor to Lenders now
or hereafter incurred or arising pursuant to or permitted by the provisions of
the Loan Agreement, the Note, this Deed of Trust, or any other document now or
hereafter evidencing, governing, guaranteeing, securing or otherwise executed by
Grantor or Guarantor for the benefit of Administrative Agent and/or the Lenders
in connection with the Loan, including but not limited to any loan or loan
agreement, letter of credit or reimbursement agreement, tri-party financing
agreement, Master Agreement relating to any Swap Transactions or other agreement
between Grantor and Administrative Agent, or among Grantor, Administrative Agent
and any other party or parties, pertaining to the repayment or use of the
proceeds of the Loan (the Note, the Loan Agreement, this Deed of Trust, any
Master Agreement relating to any Swap Transactions and such other documents, as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”); and (c) the Residential Loan, including all indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Grantor to Lenders now
or hereafter incurred or arising pursuant to or permitted by the provisions of
the Residential Loan Agreement and the other Residential Loan Documents. The
term “Swap Transaction” means any agreement, whether or not in writing, entered
into between Grantor and with a Lender acceptable to the Required Lenders (such
financial institution is referred to herein as “Swap Bank”) relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swap
option currency option or any other, similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any form of master agreement (the
“Master Agreement”) published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into between a Swap
Bank and Grantor, together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

 

ARTICLE 2

Representations, Warranties and Covenants

 

Section 2.1. Grantor represents, warrants, and covenants as follows (with
respect to representations and warranties, except as otherwise disclosed to
Administrative Agent in writing):

 

(a)           Payment and Performance. Grantor will make due and punctual
payment of the Secured Indebtedness. Grantor will timely and properly
perform and comply with all of the covenants, agreements, and conditions imposed
upon it by this Deed of Trust and the other Loan Documents and will not permit a
default to occur hereunder or thereunder. Time shall be of the essence in this
Deed of Trust.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
8

 

--------------------------------------------------------------------------------


 

(b)           Title and Permitted Encumbrances. Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and marketable title to
the Property, is lawfully seized and possessed of the Property and every
part thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth on Schedule B-1 of the mortgagee policy of title
insurance issued to Administrative Agent and insuring the lien of this Deed of
Trust, (ii) the liens and security interests evidenced by this Deed of Trust,
(iii) statutory liens for real estate taxes and assessments on the Property
which are not yet delinquent, (iv) other liens and security interests (if any)
in favor of Administrative Agent and (v) any other matters affecting the
Property to which the Administrative Agent may consent in writing, which consent
may be given in Administrative Agent’s sole discretion (the matters described in
the foregoing clauses (i), (ii), (iii), (iv), and (v) being herein called the
“Permitted Encumbrances”). Grantor will warrant generally and forever defend
title to the Property, subject as aforesaid, to Trustee and its successors or
substitutes and assigns, against the claims and demands of all persons claiming
or to claim the same or any part thereof. Grantor will, prior to delinquency,
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Administrative Agent. Inclusion of any matter as a Permitted
Encumbrance does not constitute approval or waiver by Administrative Agent of
any existing or future violation or other breach thereof by Grantor, by the
Property or otherwise. No part of the Property constitutes all or any part of
the principal residence of Grantor if Grantor is an individual. If any right or
interest of Administrative Agent in the Property or any part thereof shall be
endangered or questioned or shall be attacked directly or indirectly,
Administrative Agent and Trustee, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such steps as in its discretion may be proper for the defense
of any such legal proceedings or the protection of such right or interest of
Administrative Agent, including but not limited to the employment of independent
counsel, the prosecution or defense of litigation, and the compromise or
discharge of adverse claims. All expenditures so made of every kind and
character shall be a demand obligation (which obligation Grantor hereby promises
to pay owing by Grantor to Administrative Agent or Trustee (as the case may be),
and the party (Administrative Agent or Trustee, as the case may be) making such
expenditures shall be subrogated to all rights of the person receiving such
payment.

 

(c)           Taxes and Other Impositions. Grantor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, prior to delinquency,
including but not limited to all real estate taxes assessed against the Property
or any part thereof, (including assessments under the Condominium Declaration);
and shall deliver to Administrative Agent, within fifteen (15) days after
request by Administrative Agent, such evidence of the payment thereof as
Administrative Agent may require.

 

(d)           Insurance; Use of Insurance Proceeds. Grantor shall obtain and
maintain at Grantor’s sole expense: (1) mortgagee title insurance issued to
Administrative Agent covering the Premises as required by Administrative Agent
without exception for mechanics’ liens;

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
9

 

--------------------------------------------------------------------------------


 

(2) property insurance with respect to all insurable Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in Special Form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as Administrative Agent may require, in an amount not less
than 100% of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent Grantor and
Administrative Agent from becoming a coinsurer, such insurance to be in
“builder’s risk” completed value(non-reporting) form during and with respect to
any construction on the Premises; (3) if and to the extent any portion of the
Improvements is, under the Flood Disaster Protection Act of 1973 (“FDPA”), as it
may be amended from time to time, in a Special Flood Hazard Area, within a Flood
Zone designated A or V in a participating community, a flood insurance policy in
an amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable law and the FDPA, as such
requirements may from time to time be in effect; (4) general liability
insurance, on an “occurrence” basis against claims for “personal injury”
liability, including bodily injury, death or property damage liability,
insurance, including “Dram Shop” or other liquor liability coverage if alcoholic
beverages are sold from or may be consumed at the Property, for the benefit of
Grantor as named insured and Administrative Agent as additional insured;
(5) statutory workers’ compensation insurance with respect to any work on or
about the Premises (including employer’s liability insurance, if required by
Administrative Agent), covering all employees of Grantor and any contractor; to
the extent such coverage is covered by the contractor or subcontractor on behalf
of Grantor, Administrative Agent will accept such coverage on behalf of Grantor
upon receipt of evidence of such coverage; (6) if there is a general contractor,
commercial general liability insurance, including products and completed
operations coverage, and in other respects similar to that described in
clause (4) above, for the benefit of the general contractor as named insured and
Grantor and Administrative Agent as additional insureds, in addition to
statutory workers’ compensation insurance with respect to any work on or about
the Premises (including employer’s liability insurance, if required by
Administrative Agent), covering all employees of the general contractor and any
contractor; (7) blanket fidelity bond and errors and omissions (to the extent
not covered by the blanket fidelity bond) insurance coverage insuring against
losses resulting from dishonest or fraudulent acts committed by (A) Grantor’s
personnel; (B) any employees of outside firms that provide appraisal, legal,
data processing or other services for Grantor or (C) temporary contract
employees or student interns and (8) such other insurance on the Property and
endorsements as may from time to time be required by Administrative Agent
(including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance, wind insurance, sinkhole
coverage, and/or permit to occupy endorsement)) and against other insurable
hazards or casualties which at the time are commonly insured against in the case
of premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements. Any
insurance as to the Condominium Property or the Units, may be written in the
name of the Condominium Association or an insurance trustee, as trustee for all
of the owners in the Condominium Property, if the Condominium Declaration
requires or permits the Condominium Association or an insurance trustee to be
designated as the insured under such policies. So long as the Condominium
Association maintains any insurance policies as required

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
10

 

--------------------------------------------------------------------------------


 

under this Deed of Trust as to the Condominium Property or the Units, the
obligations of Grantor under this Section shall be deemed satisfied as to the
Condominium Property and the Units; provided that Grantor shall remain obligated
to obtain and maintain insurance with respect to (i) all personal property and
equipment owned by Grantor and located within the Units; (ii) all other Property
not covered by the insurance maintained by the Condominium Association; and
(iii) the Condominium Property only to the extent necessary to supplement the
insurance maintained by the Condominium Association in order to comply with the
requirements of this Deed of Trust. Grantor shall provide Administrative Agent
with a certificate evidencing all insurance maintained by the Condominium
Association as to insurance Grantor would otherwise be obligated to maintain and
to deliver a copy of such required policies of insurance to Administrative Agent
upon request. At least fifteen (15) days prior to the expiration of each such
policy, Grantor shall furnish Administrative Agent with evidence satisfactory to
Administrative Agent of the payment of premiums and the reissuance of policies
continuing insurance in force as required by this Deed of Trust. Except as
otherwise required by the Condominium Declaration all such policies of insurance
shall contain an endorsement or agreement by the insurer that any loss is
payable in accordance with the terms of such policies notwithstanding any act or
negligence of Grantor which might otherwise result in forfeiture of said
insurance, and the further agreement of the insurer waiving all rights of
setoff, counterclaim or deductions against Grantor. Unless prohibited by the
Condominium Act or the Condominium Declaration, Grantor shall cause, at the
request of Administrative Agent, Administrative Agent to be named as an
additional insured on any liability insurance policy maintained by the
Condominium Association with respect to the Property and Units. Except as may be
required by the Condominium Declaration and the Condominium Act, all insurance
policies shall be issued and maintained by insurers, in amounts, with
deductibles, limits and retentions, and in forms satisfactory to Administrative
Agent, and shall require not less than ten (10) days’ prior written notice to
Administrative Agent of any cancellation for nonpayment of premiums, and not
less than thirty (30) days’ prior written notice to Administrative Agent of any
other cancellation or any change of coverage. All insurance companies must be
licensed to do business in the state in which the Property is located and must
have an A. M. Best Company financial and performance ratings of A-:IX or better.
All insurance policies maintained, or caused to be maintained, by Grantor with
respect to the Property, except for general liability insurance, shall provide
that each such policy shall be primary without right of contribution from any
other insurance that may be carried by Grantor or Administrative Agent and that
all of the provisions thereof, except the limits of liability, shall operate in
the same manner as if there were a separate policy covering each insured. At
least fifteen (15) days prior to the expiration of each such policies, Grantor
shall furnish Administrative Agent with evidence satisfactory to Administrative
Agent of the payment of premiums and the reissuance of policies continuing
insurance in force as required by this Deed of Trust. All such policies of
insurance shall contain an endorsement or agreement by the insurer that any loss
is payable in accordance with the terms of such policies notwithstanding any act
or negligence of Grantor which might otherwise result in forfeiture of said
insurance, and the further agreement of the insurer waiving all rights of
setoff, counterclaim or deductions against Grantor. If any insurer which has
issued a policy of title, hazard, liability or other insurance required pursuant
to this Deed of Trust or any other Loan Document becomes insolvent or the
subject of any petition, case, proceeding or other action pursuant to any Debtor
Relief Law, or if

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
11

 

--------------------------------------------------------------------------------


 

in Administrative Agent’s reasonable opinion the financial responsibility of
such insurer is or becomes inadequate, Grantor shall, in each instance promptly
upon its discovery thereof or upon the request of Administrative Agent therefor,
and at Grantor’s expense, promptly obtain and deliver to Administrative Agent a
like policy (or, if and to the extent permitted by Administrative Agent,
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Deed of Trust or such other Loan Document,
as the case may be. Without limiting the discretion of Administrative Agent with
respect to required endorsements to insurance policies, and unless prohibited by
the Condominium Act, all such policies for loss of or damage to the Property
shall contain a standard mortgagee clause (without contribution) naming
Administrative Agent as mortgagee with loss proceeds payable to Administrative
Agent notwithstanding (i) any act, failure to act or negligence of or violation
of any warranty, declaration or condition contained in any such policy by any
named or additional insured; (ii) the occupation or use of the Property for
purposes more hazardous than permitted by the terms of any such policy;
(iii) any foreclosure or other action by Administrative Agent under the Loan
Documents; or (iv) any change in title to or ownership of the Property or any
portion thereof, such proceeds to be held for application as provided in the
Loan Documents. The originals of each initial insurance policy (or to the extent
permitted by Administrative Agent, a copy of the original policy and such
evidence of insurance acceptable to Administrative Agent) and unless prohibited
by the Condominium Act shall be delivered to Administrative Agent at the time of
execution of this Deed of Trust, with all premiums fully paid current, and each
renewal or substitute policy (or evidence of insurance) shall be delivered to
Administrative Agent, with all premiums fully paid current, at least ten
(10) days before the termination of the policy it renews or replaces. Grantor
shall pay all premiums on policies required hereunder as they become due and
payable and promptly deliver to Administrative Agent evidence satisfactory to
Administrative Agent of the timely payment thereof. If any loss occurs at any
time when Grantor has failed to perform Grantor’s covenants and agreements in
this paragraph with respect to any insurance payable because of loss sustained
to any part of the Property, whether or not such insurance is required by
Administrative Agent, Administrative Agent shall nevertheless be entitled to the
benefit of all insurance covering the loss and held by or for Grantor, to the
same extent as if it had been made payable to Administrative Agent. Upon any
foreclosure hereof or transfer of title to the Property in extinguishment of the
whole or any part of the Secured Indebtedness, all of Grantor’s right, title and
interest in and to the insurance policies referred to in this Section (including
unearned premiums) and all proceeds payable thereunder shall thereupon vest in
the purchaser at foreclosure or other such transferee, to the extent permissible
under such policies. Administrative Agent shall have the right (but not the
obligation) to make proof of loss for, settle and adjust any claim under, and
receive the proceeds of, all insurance for loss of or damage to the Property
regardless of whether or not such insurance policies are required by
Administrative Agent, and the expenses incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be a part of the Secured
Indebtedness and shall be due and payable to Lenders on demand, provided, that,
except during an Event of Default, any settlement or adjustment of any claim
may be negotiated by the Grantor if the amount involved is equal to or less than
$100,000, if the amount involved is greater than $100,000 then the same shall
remain subject to the final approval of Administrative Agent and the
requirements of this Deed of Trust. Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
12

 

--------------------------------------------------------------------------------


 

collect or exercise diligence in the collection of any of such proceeds or for
the obtaining, maintaining or adequacy of any insurance or for failure to see to
the proper application of any amount paid over to Grantor. Any such proceeds
received by Administrative Agent shall, after deduction therefrom of all
reasonable expenses actually incurred by Administrative Agent, including
attorneys’ fees, at Administrative Agent’s option be (1) released to Grantor, or
(2) applied (upon compliance with such terms and conditions as may be required
by Administrative Agent) to repair or restoration, either partly or entirely, of
the Property so damaged, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Administrative Agent, in its sole
discretion, may elect, whether or not due. In any event, the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused. Grantor shall at all times comply with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting the Property. All such proceeds received by
Administrative Agent, after deduction therefrom of all reasonable expenses
actually incurred by Administrative Agent, including attorneys’ fees, shall be
held and disbursed by Administrative Agent in accordance with the requirements
of this Deed of Trust. If the total cost of repairs required to reconstruct the
Property to its value, character and condition immediately prior to such
casualty (the “Restoration”) is greater than $5,000,000, Administrative Agent
may, at its option, require that the proceeds be (1) released to Grantor, or
(2) applied (upon compliance with such terms and conditions as may be required
by Administrative Agent) to repair or restoration, either partly or entirely, of
the Property so damaged, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Administrative Agent, in its sole
discretion, may elect, whether or not due. In any event, the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused. If the total costs of the Restoration is less than
$5,000,000, the proceeds shall be made available to carry out such Restoration,
if the following conditions are satisfied in full to the reasonable satisfaction
of the Agents (as defined in the Loan Agreement):

 

(1)           There exists no Event of Default or Potential Default (as defined
in the Loan Agreement;

 

(2)           Administrative Agent has received evidence that the Restoration
can be completed no later than 90 days prior to the Maturity Date (as defined in
the Loan Agreement);

 

(3)           Grantor has presented to Administrative Agent evidence of
sufficient insurance proceeds to pay the interest and all other payments due
under the Loan during the period of Restoration and that the Property’s
operations and income after completion of the Restoration will be sufficient to
pay the operating expenses of the Property and debt service on the Secured
Indebtedness with the same coverage ratios considered by Administrative Agent in
underwriting the Loan;

 

(4)           Grantor delivers or causes to be delivered to Administrative Agent
complete final plans and specifications (the “Work Plans and Specs”) for the
work to be performed in connection with the Restoration (hereinafter called the
“Work”) prepared

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
13

 

--------------------------------------------------------------------------------


 

and sealed by a licensed architect reasonably satisfactory to Administrative
Agent (the “Supervising Architect”), with evidence reasonably satisfactory to
Administrative Agent of the approval of the Work Plans and Specs by all
governmental authorities whose approval is required;

 

(5)           Grantor delivers or causes to be delivered to Administrative Agent
a signed estimate approved in writing by the Supervising Architect, bearing the
Supervising Architect’s seal, stating the entire cost of completing the Work;

 

(6)           Administrative Agent determines, in its sole and absolute
discretion, that the proceeds are sufficient to pay in full the cost of the
Restoration or, if Administrative Agent determines, in its sole and absolute
discretion, that the proceeds are not sufficient to pay in full the costs of the
Restoration, Grantor has deposited or has caused to be deposited with
Administrative Agent sufficient funds, such that together with the available
proceeds, sufficient funds shall be readily available for the Restoration;

 

(7)           Grantor delivers or causes to be delivered to Administrative Agent
true copies of all permits and approvals required by law in connection with the
commencement and conduct of the Work; and

 

(8)           Administrative Agent will not incur any liability to any other
person as a result of such use or release of insurance proceeds.

 

If the conditions of paragraphs (1) through (8) above are not satisfied within
one hundred eighty (180) days after receipt by Administrative Agent of the
proceeds, then Administrative Agent may, at its option, apply any insurance
proceeds to the outstanding balance of the Secured Indebtedness in such order
and manner as Administrative Agent elects. Provided the terms and conditions
above have been satisfied, such proceeds shall be applied by Administrative
Agent to the payment of the cost of the Work on the same terms and conditions as
contemplated for advances related to the construction of the Improvements, as
set forth in the Loan Agreement.

 

Notwithstanding anything contained in this Section 2.1(d), as to the Condominium
Property only, Grantor shall have no obligation to Administrative Agent that
violates the Condominium Act. The following notice is provided pursuant to
Section 427.120 of the Missouri Revised Statutes:

 

Unless you provide evidence of the insurance coverage required by your agreement
with us, we may purchase insurance at your expense to protect our interests in
your collateral. This insurance may, but need not, protect your interests. The
coverage that we purchase may not pay any claim that you make or any claim that
is made against you in connection with the collateral. You may later cancel any
insurance purchased by us, but only after providing evidence that you have
obtained insurance as required by our agreement. If we purchase insurance for
the collateral, you will be responsible for the costs of that insurance,
including the insurance premium, interest and any other charges we

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
14

 

--------------------------------------------------------------------------------


 

may imposed in connection with the placement of insurance. The costs of the
insurance may be added to your total outstanding balance or obligation. The
costs of the insurance may be more than the cost of insurance you may be able to
obtain on your own.

 

(e)           Reserve for Insurance, Taxes and Assessments. Upon request of
Administrative Agent, to secure the payment and performance of the Secured
Indebtedness, but not in lieu of such payment and performance, Grantor will
deposit with Administrative Agent a sum equal to real estate taxes, assessments
and charges (which charges for the purposes of this paragraph shall include
without limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year (other than for insurance maintained
solely by the Condominium Association), all as estimated by Administrative Agent
and prorated to the end of the calendar month following the month during which
Administrative Agent’s request is made, and thereafter will deposit with
Administrative Agent, on each date when an installment of principal and/or
interest is due on the Loan, sufficient funds (as estimated from time to time by
Administrative Agent) to permit Administrative Agent to pay at least fifteen
(15) days prior to the due date (or, in the case of real estate taxes and
assessments, the delinquency date) thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance.
Administrative Agent shall have the right to rely upon tax information furnished
by applicable taxing authorities in the payment of such taxes or assessments and
shall have no obligation to make any protest of any such taxes or assessments.
To the extent permitted by law, any excess over the amounts required for such
purposes shall be held by Administrative Agent for future use, applied to any
Secured Indebtedness or refunded to Grantor, at Administrative Agent’s option,
and any deficiency in such funds so deposited shall be made up by Grantor upon
demand of Administrative Agent. All such funds so deposited shall bear no
interest, may be co-mingled with the general funds of Administrative Agent and
shall be applied by Administrative Agent toward the payment of such taxes,
assessments, charges and premiums when statements therefor are presented to
Administrative Agent by Grantor (which statements shall be presented by Grantor
to Administrative Agent a reasonable time before the applicable amount is due);
provided, however, that, if a Default shall have occurred hereunder, such funds
may at Administrative Agent’s option be applied to the payment of the Secured
Indebtedness in the order determined by Administrative Agent in its sole
discretion, and that Administrative Agent may (but shall have no obligation) at
any time, in its discretion, apply all or any part of such funds toward the
payment of any such taxes, assessments, charges or premiums which are past due,
together with any penalties or late charges with respect thereto. The conveyance
or transfer of Grantor’s interest in the Property for any reason (including
without limitation the foreclosure of a subordinate lien or security interest or
a transfer by operation of law) shall constitute an assignment or transfer of
Grantor’s interest in and rights to such funds held by Administrative Agent
under this paragraph but subject to the rights of Administrative Agent
hereunder.

 

(f)            Condemnation. Grantor shall notify Administrative Agent promptly
of any threatened or pending proceeding for condemnation affecting the Property
or arising out of damage to the Property, and Grantor shall, at Grantor’s
expense, diligently prosecute any such proceedings. Administrative Agent shall
have the right (but not the obligation) to participate in

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
15

 

--------------------------------------------------------------------------------


 

any such proceeding and to be represented by counsel of its own choice.
Administrative Agent shall be entitled to receive all sums which may be awarded
or become payable to Grantor for the condemnation of the Property, or any
part thereof, for public or quasi-public use, or by virtue of private sale in
lieu thereof, and any sums which may be awarded or become payable to Grantor for
injury or damage to the Property. Grantor shall, promptly upon request of
Administrative Agent, execute such additional assignments and other documents as
may be necessary from time to time to permit such participation and to enable
Administrative Agent to collect and receipt for any such sums. All such sums are
hereby assigned to Administrative Agent, and, shall, after deduction therefrom
of all reasonable expenses actually incurred by Administrative Agent, including
attorneys’ fees, at Administrative Agent’s option be (1) released to Grantor, or
(2) applied (upon compliance with such terms and conditions as may be required
by Administrative Agent) to repair or restoration of the Property, or
(3) applied to the payment of the Secured Indebtedness in such order and manner
as Administrative Agent, in its sole discretion, may elect, whether or not due.
In any event the unpaid portion of the Secured Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused. Administrative
Agent shall not be, under any circumstances, liable or responsible for failure
to collect or to exercise diligence in the collection of any such sum or for
failure to see to the proper application of any amount paid over to Grantor.
Administrative Agent is hereby authorized, in the name of Grantor, to execute
and deliver valid acquittances for, and to appeal from, any such award, judgment
or decree. All costs and expenses (including but not limited to attorneys’ fees)
incurred by Administrative Agent in connection with any condemnation shall be a
demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Administrative Agent pursuant to this Deed of Trust.

 

(g)           Compliance with Legal Requirements. The Grantor, the Property and
the use, operation and maintenance thereof and all activities thereon do and
shall at all times comply with the terms, conditions, covenants, representations
and warranties of the Loan Agreement and all applicable Legal Requirements
(hereinafter defined). The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement. Grantor shall not, by act or
omission, permit any building or other improvement not subject to the lien of
this Deed of Trust to rely on the Property or any interest therein to fulfill
any requirement of any Legal Requirement. No improvement upon or use of any
part of the Property constitutes a nonconforming use under any zoning law or
similar law or ordinance. Grantor has obtained and shall preserve in force all
requisite zoning, utility, building, health, environmental and operating permits
from the governmental authorities having jurisdiction over the Property. If
Grantor receives a notice or claim from any person that the Property, or any
use, activity, operation or maintenance thereof or thereon, is not in
compliance, in any material respect, with any Legal Requirement, Grantor will
promptly furnish a copy of such notice or claim to Administrative Agent. Grantor
has received no notice and has no knowledge of any such noncompliance. As used
in this Deed of Trust:  (i) the term “Legal Requirement” means any Law
(hereinafter defined), agreement, covenant, restriction, easement or condition
(including, without limitation of the foregoing, any condition or requirement
imposed by any insurance or surety company), as any of the same now exists or
may be changed or amended or come into effect in the future; and (ii) the term
“Law” means any

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
16

 

--------------------------------------------------------------------------------


 

federal, state or local law, statute, ordinance, code, rule, regulation,
license, permit, authorization, decision, order, injunction or decree, domestic
or foreign.

 

(h)           Maintenance, Repair and Restoration. Subject only to the
restoration and renovation as provided in the Plans, Grantor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Administrative Agent,
(i) remove from the Property any fixtures or personal property covered by this
Deed of Trust except such as is replaced by Grantor by an article of comparable
quality and utility, owned by Grantor, free and clear of any lien or security
interest (except that created by this Deed of Trust), or (ii) make any
structural alteration to the Property or any other alteration thereto which
impairs, except to an immaterial extent, the value thereof. If any act or
occurrence of any kind or nature (including any condemnation or any casualty for
which insurance was not obtained or obtainable) shall result in damage to or
loss or destruction of the Property, Grantor shall give prompt notice thereof to
Administrative Agent and Grantor shall promptly, at Grantor’s sole cost and
expense and regardless of whether insurance or condemnation proceeds (if any)
shall be available or sufficient for the purpose, secure the Property as
necessary and commence and continue diligently to completion to restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to the damage, loss or destruction.
Notwithstanding the foregoing, Grantor shall not be required to perform the
obligations contained under this subparagraph (h) with respect to the Common
Elements of the Condominium Property so long as the Condominium Association is
performing such obligations.

 

(i)            No Other Liens. Grantor will not, without the prior written
consent of Administrative Agent, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage, voluntary or involuntary lien,
whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Deed of Trust, and
should any of the foregoing become attached hereafter in any manner to any
part of the Property without the prior written consent of Administrative Agent,
Grantor will cause the same to be promptly discharged and released.
Notwithstanding the foregoing, Administrative Agent shall not unreasonably delay
or withhold its consent to financing or leasing of (A) certain types of office
equipment, such as copiers or fax machines, provided, that, such office
equipment (i) is readily replaceable and the removal and replacement of such
equipment will not significantly impact the operation of the hotel, and
(ii) will not be used to store or hold any proprietary information or
information necessary for the operation of the Improvements as a hotel that is
not readily available otherwise and (B) televisions, provided, that, the
underlying lease or financing documentation will provide Administrative Agent
with notice of any defaults of Grantor under such documentation and the
opportunity, but not the obligation, to cure such defaults within a period of at
least thirty (30) days. Grantor will own all parts of the Property and will not
acquire any fixtures, equipment or other property (including software embedded

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
17

 

--------------------------------------------------------------------------------


 

therein) forming a part of the Property pursuant to a lease, license, security
agreement or similar agreement, whereby any party has or may obtain the right to
repossess or remove same, without the prior written consent of Administrative
Agent. If Administrative Agent consents to the voluntary grant by Grantor of any
deed of trust or mortgage, lien, security interest, or other encumbrance
(hereinafter called “Subordinate Lien”) covering any of the Property or if the
foregoing prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Deed of Trust and all Leases (as defined in
the Assignment of Rents, Lease and Receivables); (2) if any action (whether
judicial or pursuant to a power of sale) shall be instituted to foreclose or
otherwise enforce the Subordinate Lien, no tenant of any of the Leases shall be
named as a party defendant, and no action shall be taken that would terminate
any occupancy or tenancy without the prior written consent of Administrative
Agent; (3) Rents (as defined in the Assignment of Rents, Lease and Receivables),
if collected by or for the Administrative Agent of the Subordinate Lien, shall
be applied first to the payment of the Secured Indebtedness then due and
expenses incurred in the ownership, operation and maintenance of the Property in
such order as Administrative Agent may determine, prior to being applied to any
indebtedness secured by the Subordinate Lien; (4) written notice of default
under the Subordinate Lien and written notice of the commencement of any action
(whether judicial or pursuant to a power of sale) to foreclose or otherwise
enforce the Subordinate Lien or to seek the appointment of a receiver for all or
any part of the Property shall be given to Administrative Agent with or promptly
after the occurrence of any such default or commencement; and (5) neither the
Administrative Agent of the Subordinate Lien, nor any purchaser at foreclosure
thereunder, nor anyone claiming by, through or under any of them shall succeed
to any of Grantor’s rights hereunder without the prior written consent of
Administrative Agent.

 

(j)            Operation of Property. Grantor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Grantor will
keep the Property occupied so as not to impair the insurance carried thereon.
Grantor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Except with Administrative Agent’s
prior written consent, Grantor will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or other Legal Requirement. Grantor will not
impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat affecting the Property or consent to the
annexation of the Property to any municipality, without the prior written
consent of Administrative Agent. Grantor will not knowingly do or suffer to be
done any act whereby the value of any part of the Property may be lessened.
Grantor will preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to the Property. Without the prior written
consent of Administrative Agent, there shall be no drilling or exploration for
or extraction, removal or production of any mineral,

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
18

 

--------------------------------------------------------------------------------


 

hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of the Land regardless of the depth
thereof or the method of mining or extraction thereof.

 

(k)           Financial Matters. Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law is pending (or, to Grantor’s knowledge, threatened) by or against
Grantor, or any affiliate of Grantor, as a debtor. All reports, statements,
plans, budgets, applications, agreements and other data and information
heretofore furnished or hereafter to be furnished by or on behalf of Grantor to
Administrative Agent in connection with the loan or loans evidenced by the Loan
Documents (including, without limitation, all financial statements and financial
information) are and will be true, correct and complete in all material respects
as of their respective dates and do not and will not omit to state any fact or
circumstance necessary to make the statements contained therein not misleading.
No material adverse change has occurred since the dates of such reports,
statements and other data in the financial condition of Grantor or, to Grantor’s
knowledge, of any tenant under any lease described therein. For the purposes of
this paragraph, “Grantor” shall also include any affiliate of Grantor,
Guarantor, any affiliate of Guarantor and each of their respective successors
and assigns liable directly or indirectly for the Secured Indebtedness.

 

(l)  Status of Grantor; Suits and Claims; Loan Documents. If Grantor is a
corporation, partnership, limited liability company, or other legal entity,
Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Land is located,
and (iii) possessed of all requisite power and authority to carry on its
business and to own and operate the Property. Each Loan Document executed by
Grantor has been duly authorized, executed and delivered by Grantor, and the
obligations thereunder and the performance thereof by Grantor in accordance with
their terms are and will continue to be within Grantor’s power and authority
(without the necessity of joinder or consent of any other person, except for
such as have been obtained), are not and will not be in contravention of any
Legal Requirement or any other document or agreement to which Grantor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Grantor, Guarantor, any
affiliate of Grantor, or any affiliate of Guarantor liable, directly or
indirectly, for any of the Secured Indebtedness, except as expressly
contemplated by the Loan Documents. There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Grantor’s
knowledge, threatened) against Grantor, Guarantor, any affiliate of Grantor, or
any affiliate of Guarantor liable directly or indirectly for the Secured
Indebtedness or which to, Grantor’s best knowledge, affects the Property
(including, without limitation, any which challenges or otherwise pertains to
Grantor’s title to the Property) or the validity, enforceability or priority of
any of the Loan Documents. There is no judicial or administrative action, suit
or proceeding pending (or, to Grantor’s knowledge, threatened) against Grantor,
Guarantor, any affiliate of Grantor, or any affiliate of Guarantor liable
directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Administrative Agent in connection with the loan
evidenced by the Note. The Loan Documents, to which Grantor is a party,
constitute legal, valid and binding obligations of Grantor enforceable in
accordance with their terms, except as the enforceability thereof may be limited
by Debtor Relief Laws and except as the availability of

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
19

 

--------------------------------------------------------------------------------


 

certain remedies may be limited by general principles of equity. Grantor is not
a “foreign person” within the meaning of the Internal Revenue Code of 1986, as
amended, Sections 1445 and 7701 (i.e. Grantor is not a non-resident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined therein and in any regulations promulgated thereunder).
The Loan is solely for business and/or investment purposes, and is not intended
for personal, family, household or agricultural purposes. Grantor further
warrants that the proceeds of the Loan shall be used for commercial purposes and
stipulates that the Loan shall be construed for all purposes as a commercial
loan. Grantor’s exact legal name is correctly set forth at the end of this Deed
of Trust. If Grantor is not an individual, Grantor is an organization of the
type and (if not an unregistered entity) is incorporated in or organized under
the laws of the state specified in the introductory paragraph of this Deed of
Trust. If Grantor is an unregistered entity (including, without limitation, a
general partnership) it is organized under the laws of the state specified in
the introductory paragraph of this Deed of Trust. Grantor will not cause or
permit any change to be made in its name, identity, (including its trade name or
names), organizational structure, unless Grantor shall have notified
Administrative Agent in writing of such change at least 30 days prior to the
effective date of such change, and shall have first taken all action required by
Administrative Agent for the purpose of further perfecting or protecting the
lien and security interest of Administrative Agent in the Property. In addition,
Grantor shall not change its organizational structure without first obtaining
the prior written consent of Administrative Agent. Grantor’s principal place of
business and chief executive office, and the place where Grantor keeps its books
and records (in addition to at the Property), including recorded data of any
kind or nature, regardless of the medium of recording including, without
limitation, software, writings, plans, specifications and schematics concerning
the Property, has for the preceding four months (or, if less, the entire period
of the existence of Grantor) been and will continue to be (unless Grantor
notifies Administrative Agent of any change in writing at least 30 days prior to
the date of such change) the address of Grantor set forth Article I of this Deed
of Trust. If Grantor is an individual, Grantor’s principal residence has for the
preceding four months been and will continue to be (unless Grantor notifies
Administrative Agent of any change in writing at least 30 days prior to the date
of such change) the address of the principal place of business of Grantor set
forth in Article I of this Deed of Trust. Grantor’s organizational
identification number, assigned by the state of incorporation or organization is
4253489. Grantor shall promptly notify Administrative Agent (i) of any change of
its organizational identification number, or (ii) if Grantor does not now have
an organization identification number and later obtains one, of such
organizational identification number.

 

(m)          Further Assurances. Grantor will, within a reasonable period of
time following request of Administrative Agent, (i) correct any defect, error or
omission which may be discovered in the contents, execution or acknowledgment of
this Deed of Trust or any other Loan Document; (ii) execute, acknowledge,
deliver, procure and record and/or file such further documents (including,
without limitation, further mortgages, deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Deed of
Trust, to more fully identify and subject to the liens and security interests
hereof any property intended to be covered hereby (including specifically, but
without limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Administrative Agent

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
20

 

--------------------------------------------------------------------------------


 

in its commercially reasonable judgment to protect the lien or the security
interest hereunder against the rights or interests of third persons; and
(iii) use best efforts to provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Administrative
Agent to enable Administrative Agent to comply with the requirements or requests
of any agency having jurisdiction over Administrative Agent or any examiners of
such agencies with respect to the indebtedness secured hereby, Grantor or the
Property. Grantor shall pay all costs connected with any of the foregoing, which
shall be a demand obligation owing by Grantor (which Grantor hereby promises to
pay) to Administrative Agent pursuant to this Deed of Trust.

 

(n)           Fees and Expenses. Without limitation of any other provision of
this Deed of Trust or of any other Loan Document and to the extent not
prohibited by applicable law, Grantor will pay, and will reimburse to
Administrative Agent and/or Trustee on demand to the extent paid by
Administrative Agent and/or Trustee: (i) all reasonable appraisal fees, filing,
registration and recording fees, recordation, transfer and other taxes,
brokerage fees and commissions, abstract fees, title search or examination fees,
title policy and endorsement premiums and fees, uniform commercial code search
fees, judgment and tax lien search fees, escrow fees, attorneys’ fees, architect
fees, engineer fees, construction consultant fees, environmental inspection
fees, survey fees, and all other costs and expenses of every character incurred
by Grantor or Administrative Agent and/or Trustee in connection with the
preparation of the Loan Documents, the evaluation, closing and funding of the
Loan, and any and all amendments and supplements to this Deed of Trust, the Loan
Agreement, or any other Loan Documents or any approval, consent, waiver, release
or other matter requested or required hereunder or thereunder, or otherwise
attributable or chargeable to Grantor as owner of the Property; and (ii) all
costs and expenses, including attorneys’ fees and expenses, incurred or expended
in connection with the exercise of any right or remedy, or the defense of any
right or remedy or the enforcement of any obligation of Grantor, hereunder or
under any other Loan Document.

 

(o)           Indemnification.

 

(i)            Grantor will indemnify and hold harmless Administrative Agent and
Trustee from and against, and reimburse it on demand for, any and all
Indemnified Matters (hereinafter defined). For purposes of this subparagraph
(i), the term “Administrative Agent” and “Trustee” shall include Administrative
Agent, and Trustee, and any persons owned or controlled by, owning or
controlling, or under common control or affiliated with Administrative Agent or
Trustee respectively and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them. WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.
HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED PERSON TO
THE EXTENT THAT THE SUBJECT OF THE

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
21

 

--------------------------------------------------------------------------------


 

INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT INDEMNIFIED PERSON. Any amount to be paid under this
paragraph (o) by Grantor to Administrative Agent and/or Trustee shall be a
demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Administrative Agent and/or Trustee pursuant to this Deed of Trust. Upon demand
by Administrative Agent, Grantor shall diligently defend any Indemnified Matter
which affects the Property or is made or commenced against Administrative Agent,
whether alone or together with Grantor or any other person, all at Grantor’s own
cost and expense and by counsel to be approved by Administrative Agent in the
exercise of its reasonable judgment. In the alternative, at any time
Administrative Agent may elect to conduct its own defense through counsel
selected by Administrative Agent and at the cost and expense of Grantor. Nothing
in this paragraph, elsewhere in this Deed of Trust or in any other Loan Document
shall limit or impair any rights or remedies of Administrative Agent and/or
Trustee (including without limitation any rights of contribution or
indemnification) against Grantor or any other person under any other provision
of this Deed of Trust, any other Loan Document, any other agreement or any
applicable Legal Requirement.

 

(ii)           For purposes of this subparagraph (ii), the term “Administrative
Agent” shall include Administrative Agent and each Lender, the directors,
officers, partners, employees and agents of Administrative Agent and such
Lenders or Trustee, respectively, and any persons owned or controlled by, owning
or controlling, or under common control or affiliated with Administrative Agent
and the Lenders or Trustee, respectively. As used herein, the term “Indemnified
Matters” means any and all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including without limitation,
reasonable fees and expenses of attorneys and other professional consultants and
experts, and of the investigation and defense of any claim, whether or not such
claim is ultimately withdrawn or defeated, and the settlement of any claim or
judgment including all value paid or given in settlement) of every kind, known
or unknown, foreseeable or unforeseeable, which may be imposed upon, asserted
against or incurred or paid by Administrative Agent and/or Trustee at any time
and from time to time, whenever imposed, asserted or incurred, because of,
resulting from, in connection with, or arising out of any transaction, act,
omission, event or circumstance in any way connected with the Property or with
this Deed of Trust or any other Loan Document, including but not limited to any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever at any time on or before
the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any other Loan Document, any breach by Grantor of
any representation, warranty, covenant, agreement or condition contained in this
Deed of Trust or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease. The term “Release Date” as used herein
means the earlier of the following two dates:  (i) the date on which the
indebtedness and obligations secured by this Deed of Trust have been paid and
performed in full and the Deed of Trust has been released; or (ii) the date on
which the lien of the Deed of Trust is fully and finally

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
22

 

--------------------------------------------------------------------------------


 

foreclosed or a conveyance by deed in lieu of such foreclosure is fully and
finally effective and possession of the Property has been given to and accepted
by the purchaser or grantee free of occupancy and claims to occupancy by Grantor
and their heirs, devisees, representatives, successors and assigns; provided
that, if such payment, performance, release, foreclosure or conveyance is
challenged, in bankruptcy proceedings or otherwise, the Release Date shall be
deemed not to have occurred until such challenge is validly released, dismissed
with prejudice or otherwise barred by law from further assertion. The
indemnities in this paragraph (o) shall not terminate upon the Release Date or
upon the release, foreclosure or other termination of this Deed of Trust but
will survive the Release Date, foreclosure of this Deed of Trust or conveyance
in lieu of foreclosure, the repayment of the Secured Indebtedness the
termination of any and all Swap Transactions, the discharge and release of this
Deed of Trust and the other Loan Documents, any bankruptcy or other debtor
relief proceeding, and any other event whatsoever.

 

(p)           Taxes on Note or Deed of Trust. Grantor will promptly pay all
income, franchise and other taxes owing by Grantor and any stamp, documentary,
recordation and transfer taxes or other similar taxes (unless such payment by
Grantor is prohibited by law) which may be required to be paid with respect to
the Loan, this Deed of Trust or any other instrument evidencing or securing any
of the Secured Indebtedness. In the event of the enactment after this date of
any law of any governmental entity applicable to Lenders, the Loan, the Property
or this Deed of Trust deducting from the value of property for the purpose of
taxation any lien or security interest thereon, or imposing upon Lenders the
payment of the whole or any part of the taxes or assessments or charges or liens
herein required to be paid by Grantor, or changing in any way the laws relating
to the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Deed of Trust or the Secured
Indebtedness or Lenders, then, and in any such event, Grantor, upon demand by
Administrative Agent, shall pay such taxes, assessments, charges or liens, or
reimburse Lenders therefor; provided, however, that if in the opinion of counsel
for Administrative Agent (i) it might be unlawful to require Grantor to make
such payment or (ii) the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by law, then and in such event,
the Required Lenders may elect, by notice in writing given to Grantor, to
declare all of the Secured Indebtedness to be and become due and payable ninety
(90) days from the giving of such notice.

 

(q)           Statement Concerning Note or Deed of Trust. Grantor shall at any
time and from time to time furnish within seven (7) days of request by
Administrative Agent a written statement in such form as may be required by
Administrative Agent in its commercially reasonable judgment stating that
(i) the Note, the Loan Agreement, this Deed of Trust and the other Loan
Documents are valid and binding obligations of Grantor, enforceable against
Grantor in accordance with their terms; (ii) the unpaid principal balance of the
Loan; (iii) the date to which interest on the Loan is paid; (iv) the Loan, this
Deed of Trust and the other Loan Documents have not been released, subordinated
or modified; and (v) there are no known offsets or defenses against the
enforcement of the Loan, this Deed of Trust or any other Loan Document.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
23

 

--------------------------------------------------------------------------------


 

If any of the foregoing statements in clauses (i), (iv) and (v) are untrue,
Grantor shall, alternatively, specify the reasons therefor.

 

Section 2.2. Performance by Administrative Agent on Grantor’s Behalf. Grantor
agrees that, if Grantor fails to perform any act or to take any action which
under this Deed of Trust Grantor is required to perform or take, or to pay any
money which under this Deed of Trust Grantor is required to pay, and such
failure constitutes an Event of Default under this Deed of Trust, then
Administrative Agent, in Grantor’s name or its own name, may (but shall not be
obligated to) perform or cause to be performed such act or take such action or
pay such money, and any expenses so incurred by Administrative Agent and any
money so paid by Administrative Agent shall be a demand obligation owing by
Grantor to Administrative Agent (which obligation Grantor hereby promises to
pay), shall be a part of the Secured Indebtedness, and Administrative Agent,
upon making such payment, shall be subrogated to all of the rights of the
person, entity or body politic receiving such payment. Administrative Agent and
its designees shall have the right to enter upon the Property at any time and
from time to time for any such purposes. No such payment or performance by
Administrative Agent shall waive or cure any default or waive any right, remedy
or recourse of Administrative Agent. Any such payment may be made by
Administrative Agent in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof. Each amount due and owing by
Grantor to Administrative Agent pursuant to this Deed of Trust shall bear
interest, from the date such amount becomes due until paid, at the rate per
annum provided in the Loan Agreement for interest on past due principal owed on
the Loan, which interest shall be payable to Administrative Agent on demand; and
all such amounts, together with such interest thereon, shall automatically and
without notice be a part of the Secured Indebtedness. The amount and nature of
any expense by Administrative Agent hereunder and the time when paid shall be
fully established by the certificate of Administrative Agent or any of
Administrative Agent’s officers or agents.

 

Section 2.3. Absence of Obligations of Administrative Agent with Respect to
Property. Notwithstanding anything in this Deed of Trust to the contrary,
including, without limitation, the definition of “Property” and/or the
provisions of Article 3 hereof, (i) to the extent permitted by applicable law,
the Property is composed of Grantor’s rights, title and interests therein but
not Grantor’s obligations, duties or liabilities pertaining thereto,
(ii) Administrative Agent neither assumes nor shall have any obligations, duties
or liabilities in connection with any portion of the items described in the
definition of “Property” herein, either prior to or after obtaining title to
such Property, whether by foreclosure sale, the granting of a deed in lieu of
foreclosure or otherwise, and (iii) Administrative Agent may, at any time prior
to or after the acquisition of title to any portion of the Property as above
described, advise any party in writing as to the extent of Administrative
Agent’s interest therein and/or expressly disaffirm in writing any rights,
interests, obligations, duties and/or liabilities with respect to such Property
or matters related thereto. Without limiting the generality of the foregoing, it
is understood and agreed that Administrative Agent shall have no obligations,
duties or liabilities prior to or after acquisition of title to any portion of
the Property, as lessee under any lease or purchaser or seller under any
contract or option unless Administrative Agent elects otherwise by written
notification.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
24

 

--------------------------------------------------------------------------------


 

Section 2.4.            Authorization to File Financing Statements; Power of
Attorney. Grantor hereby authorizes Administrative Agent at any time and from
time to time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Deed of Trust. For purposes
of such filings, Grantor agrees to furnish any information requested by
Administrative Agent promptly upon request by Administrative Agent. Grantor also
ratifies its authorization for Administrative Agent to have filed any like
initial financing statements, amendments thereto or continuation statements if
filed prior to the date of this Deed of Trust. Grantor hereby irrevocably
constitutes and appoints Administrative Agent and any officer or agent of
Administrative Agent, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Grantor or in Grantor’s own name to execute in Grantor’s name any such
documents and to otherwise carry out the purposes of this Section 2.4, to the
extent that Grantor’s authorization above is not sufficient. To the extent
permitted by law, Grantor hereby ratifies all acts said attorneys-in-fact shall
lawfully do or cause to be done in the future by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable.

 

Section 2.5             Compliance with Condominium Act and Condominium
Documents.

 

(a)           Grantor shall comply with and perform all of its obligations,
regardless of whether said obligations arise from the status of Grantor as an
owner of Units or as Declarant (as such term is defined in the Condominium
Declaration), under the Condominium Declaration, Condominium Act, the Interstate
Land Sales Act, the Condominium By-laws, and any rules and regulations of the
Condominium Association (the Condominium Declaration, the Condominium By-laws
and the rules and regulations of the Condominium Association being collectively
hereinafter referred to as the “Condominium Documents”), and Grantor shall not
violate or breach any material warranty, representation, covenant or agreement
contained therein and binding on it. Grantor shall promptly deliver to
Administrative Agent a true and full copy of each and every notice of default
received by Grantor with respect to any obligation of Grantor under the
provisions of the Condominium Act, the Interstate Land Sales Act, or the
Condominium Documents.

 

(b)           During the period of Declarant control, if any, specified in the
Condominium Declaration, no material amendments, modifications, supplements or
releases shall be made to any of the Condominium Documents (excluding any rules
and regulations of the Condominium Association) without the prior written
approval of Administrative Agent, which approval shall not be unreasonably
withheld or delayed.

 

(c)           Grantor shall not, without the prior written consent of
Administrative Agent, intentionally terminate, cancel, surrender or abandon any
material rights of the Declarant provided under the Condominium Declaration or
the Condominium Act, and any such termination, cancellation, surrender or
abandonment, or attempt thereof, without Administrative Agent’s consent, shall
be invalid and of no force and effect.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
25

 

--------------------------------------------------------------------------------


 

(d)           Grantor shall pay to the Condominium Association all common
expenses and other assessments required of it by the Condominium Declaration and
shall deliver proof of such payment (and an accounting of the balance of funds
on deposit from time to time in the common expense fund or funds required to be
established by the Condominium Declaration) upon reasonable demand by
Administrative Agent made at reasonable intervals.

 

(e)           Upon the occurrence and during the continuation of an Event of
Default under the terms of this Deed of Trust, Administrative Agent shall have
all rights and privileges which Grantor (as the owner of a Unit) has by virtue
of the Condominium Act and the Condominium Declaration as though Administrative
Agent were in fact an owner, including without limiting the generality of the
foregoing, all voting rights accruing to Grantor under the terms of the
Condominium Declaration; and Grantor hereby nominates and appoints
Administrative Agent irrevocably so long as this Deed of Trust remains in effect
as Grantor’s exclusive proxy to vote and, as Grantor’s exclusive agent, to act
with respect to all of said rights, upon the occurrence and during the
continuation of an Event of Default under the terms of this Deed of Trust. The
Condominium Association (or the Board of Directors of the Condominium
Association) shall be entitled to rely conclusively on written notice of default
from Administrative Agent to the Condominium Association (or the Board of
Directors of the Condominium Association) as to the existence of such Event of
Default and as to Administrative Agent’s rights and privileges under this
subparagraph (e), including all voting rights accruing to Grantor under the
terms of the Condominium Declaration and the Condominium Act. In no event shall
Administrative Agent be liable for any assessments of common expenses provided
for in the Condominium Documents, or under any resolution adopted by the
Condominium Association, nor shall Administrative Agent be deemed to be a
Declarant, by the exercise of its rights under this Deed of Trust, unless and
until Administrative Agent agrees and assumes, in writing, the obligations of
Declarant arising under the Condominium Declaration.

 

(f)            Notwithstanding the foregoing, Grantor shall not, except after
notice to Administrative Agent and with the prior written consent of
Administrative Agent, (i) vote for or consent to any material modification of,
material amendment to or relaxation in the enforcement of any provision of the
Condominium Declaration; (ii) in the event of damages to or destruction of all
or any portion of the Condominium Property, exercise any vote with respect to
casualty or condemnation proceeds; (iii) partition or subdivide any Unit; (iv)
consent to or vote for the removal of the Condominium Property from the
provisions of the Condominium Act, except for abandonment or termination deemed
to have occurred, if at all, by law in the case of substantial destruction by
fire or other casualty or in the case of a taking by condemnation or eminent
domain; (v) consent to or vote for any material amendment to the Condominium
Documents including, without limitation, any amendment which would change the
allocated interests of the owners in the Condominium Property; or (vi) consent
to or vote for the effectuation of any decision by the Condominium Association
to terminate professional management and assume self-management of the
Condominium Property.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
26

 

--------------------------------------------------------------------------------


 

ARTICLE 3

Reserved

 

ARTICLE 4

Event of Default

 

Section 4.1. Events of Default. The occurrence of any one of the following shall
be a default under this Deed of Trust (“Event of Default”):

 

(a)           Nonperformance of Covenants. Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section) is not fully and timely performed,
observed or kept, and such failure is not cured within the applicable notice and
cure period (if any) provided for herein or in such other Loan Document.

 

(b)           Default under Loan Agreement or other Loan Documents. The
occurrence of a Default under (and as defined in) the Loan Agreement or a
default or event of default (however defined in) any other Loan Document (after
giving effect to any notice or cure periods, if any).

 

(c)           Default under Residential Loan Documents. The occurrence of a
Default under (and as defined in) the Residential Loan Agreement or event of
default (however defined in) any other Residential Loan Document (after giving
effect to any notice or cure periods, if any).

 

Section 4.2. Notice and Cure. If any provision of this Deed of Trust or any
other Loan Document provides for Administrative Agent to give to Grantor any
notice regarding a default or incipient default, then if Administrative Agent
shall fail to give such notice to Grantor as provided, the sole and exclusive
remedy of Grantor for such failure shall be to seek appropriate equitable relief
to enforce the agreement to give such notice and to have any acceleration of the
maturity of the Loan and the Secured Indebtedness postponed or revoked and
foreclosure proceedings in connection therewith delayed or terminated pending or
upon the curing of such default in the manner and during the period of time
permitted by such agreement, if any, and Grantor shall have no right to damages
or any other type of relief not herein specifically set out against
Administrative Agent, all of which damages or other relief are hereby waived by
Grantor. Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.

 

ARTICLE 5

Remedies

 

Section 5.1. Certain Remedies. If an Event of Default shall occur and be
continuing, Administrative Agent may (but shall have no obligation to) exercise
any one or more of the following remedies, without notice (unless notice is
required by applicable statute):

 

(a)           Acceleration; Termination. Administrative Agent may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Transactions. Upon any such
declaration, such Secured Indebtedness

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
27

 

--------------------------------------------------------------------------------


 

shall, thereupon be immediately due and payable, and such Swap Transactions
shall immediately terminate, without presentment, demand, protest, notice of
protest, notice of acceleration or of intention to accelerate or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Grantor.

 

(b)           Enforcement of Assignment of Rents, Lease and Receivables.
Administrative Agent may take any of the actions described in the Assignment of
Rents, Lease and Receivables with or without taking possession of any portion of
the Property or taking any action with respect to such possession.

 

(c)           Foreclosure/Rights Pertaining to Sale. Trustee, at the request of
Administrative Agent , shall proceed to sell, either by herself or by agent or
attorney, the Property or any part(s) thereof at public venue or outcry at the
customary place to the highest bidder for cash after first giving notice as
required by the statutes of the State of Missouri and upon such sale Trustee
shall receive the proceeds of such sale and shall execute and deliver deed or
deeds or other instruments of conveyance, assignment and transfer to the
property sold, to the purchaser or purchasers thereof. In any sale or sales made
by Trustee under the power herein granted, or upon any sale or sales under or by
virtue of any judicial proceedings:  (i) the whole of the Property, real,
personal and mixed, may be sold in one parcel as an entirety, or the Property
may be sold in separate parcels as may be determined by Trustee in her
discretion; (ii) all recitals contained in any deed or other instrument of
conveyance, assignment or transfer made and delivered by Trustee in pursuance of
the powers granted and conferred herein, shall be prima facie evidence of the
facts therein set forth; (iii) such sale or sales shall operate to divest
Grantor of all right, title, interest, claim and demand, either at law or in
equity, under statute or otherwise, in and to the Property and every part
thereof so sold and shall be a perpetual bar, both in law or equity, against
Grantor and any and all persons claiming or to claim from, through or under
Grantor; and (iv) Administrative Agent may bid for and purchase the Property or
any part thereof and may make payment therefor by presenting to Trustee the Note
secured hereby or the other evidences of the Secured Indebtedness so that there
may be endorsed as paid thereon the amount of such bid which is to be applied to
payment of the Secured Indebtedness as herein provided.

 

Grantor shall not apply for or avail itself of any appraisement, valuation,
redemption, stay, extension or exemption Laws, or any so-called “moratorium
laws”, now existing or hereafter enacted, in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, and Grantor hereby waives the
benefit of such Laws. Grantor, for itself, its successors and assigns, hereby
wholly waives the period of redemption and any right of redemption provided
under any existing or future Law in the event of a foreclosure of this Deed of
Trust. Grantor, for itself and all who may claim through or under it, hereby
waives any and all right to have the property and estates comprising the
Property marshaled upon any foreclosure of the lien hereof and hereby agrees
that any court having jurisdiction to foreclose such lien may order the Property
sold as an entirety. Grantor hereby waives any order or decree of foreclosure,
pursuant to the rights herein granted, on behalf of Grantor, and each and every
person acquiring any interest in or title to the Property , subsequent to the
date of this Deed of Trust, and on behalf of all other persons to the extent
permitted by applicable Law.

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
28

 

--------------------------------------------------------------------------------


 

(d)           Uniform Commercial Code. Without limitation of Administrative
Agent’s rights of enforcement with respect to the Collateral or any part thereof
in accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (1)  Administrative Agent may enter
upon Grantor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Grantor to assemble the Collateral and make it available at a place
Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral; (3)
written notice mailed to Grantor as provided herein at least five (5) days prior
to the date of public sale of the Collateral or prior to the date after which
private sale of the Collateral will be made shall constitute reasonable notice;
provided that, if Administrative Agent fails to comply with this clause (3) in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC, as in effect from time
to time (or under the Uniform Commercial Code, in force from time to time, in
any other state to the extent the same is applicable law); (4) any sale made
pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this Section
5.1; (5) in the event of a foreclosure sale, whether made by Trustee under the
terms hereof, or under judgment of a court, the Collateral and the other
Property may, at the option of Administrative Agent, be sold as a whole; (6) it
shall not be necessary that Administrative Agent take possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this Section is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale; (7) with
respect to application of proceeds from disposition of the Collateral under
Section 5.2 hereof, the costs and expenses incident to disposition shall include
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like and the reasonable attorneys’ fees and legal
expenses (including, without limitation, the allocated costs for in-house legal
services) incurred by Administrative Agent; (8) any and all statements of fact
or other recitals made in any bill of sale or assignment or other instrument
evidencing any foreclosure sale hereunder as to nonpayment of the Secured
Indebtedness or as to the occurrence of any Event of Default, or as to
Administrative Agent having declared all of such Secured Indebtedness to be due
and payable, or as to notice of time, place and terms of sale and of the
properties to be sold having been duly given, or as to any other act or thing
having been duly done by Administrative Agent, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; (9) Administrative
Agent may appoint or delegate any one or more persons as agent to perform any
act or acts necessary or incident to any sale held by Administrative Agent,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Administrative Agent; (10) Administrative Agent may comply with
any applicable state or federal law or regulatory requirements in connection
with a disposition of the Collateral, and such compliance will not be considered
to affect adversely the commercial reasonableness of any sale of the Collateral;
(11) Administrative Agent may sell the

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
29

 

--------------------------------------------------------------------------------


 

Collateral without giving any warranties as to the Collateral, and specifically
disclaim all warranties including, without limitation, warranties relating to
title, possession, quiet enjoyment and the like, and all warranties of quality,
merchantability and fitness for a specific purpose, and this procedure will not
be considered to affect adversely the commercial reasonableness of any sale of
the Collateral; (12) Grantor acknowledges that a private sale of the Collateral
may result in less proceeds than a public sale; and (13) Grantor acknowledges
that the Collateral may be sold at a loss to Grantor, and that, in such event,
subject to applicable law, Administrative Agent shall have no liability or
responsibility to Grantor for such loss.

 

(e)           Lawsuits. Administrative Agent may, to the fullest extent
permitted by applicable law, proceed by a suit or suits in equity or at law,
whether for collection of the Secured Indebtedness, the specific performance of
any covenant or agreement herein contained or in aid of the execution of any
power herein granted, or for any foreclosure hereunder or for the sale of the
Property under the judgment or decree of any court or courts of competent
jurisdiction.

 

(f)            Entry on Property. Administrative Agent is authorized, prior or
subsequent to the institution of any foreclosure proceedings, to the fullest
extent permitted by applicable law, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records, and
all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Grantor
any and all rights which Grantor has with respect to the management, possession,
operation, protection or preservation of the Property. Administrative Agent
shall not be deemed to have taken possession of the Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose. All costs,
expenses and liabilities of every character incurred by Administrative Agent in
managing, operating, maintaining, protecting or preserving the Property shall
constitute a demand obligation of Grantor (which obligation Grantor hereby
promises to pay) to Administrative Agent pursuant to this Deed of Trust. If
necessary to obtain the possession provided for above, Administrative Agent may
invoke any and all legal remedies to dispossess Grantor. In connection with any
action taken by Administrative Agent pursuant to this Section, Administrative
Agent shall not be liable for any loss sustained by Grantor resulting from any
failure to let the Property or any part thereof, or from any act or omission of
Administrative Agent in managing the Property unless such loss is caused by the
gross negligence, willful misconduct or bad faith of Administrative Agent, nor
shall Administrative Agent be obligated to perform or discharge any obligation,
duty or liability of Grantor arising under any lease or other agreement relating
to the Property or arising under any Permitted Encumbrance or otherwise arising.
Grantor hereby assents to, ratifies and confirms any and all lawful actions of
Administrative Agent with respect to the Property taken under this Section.

 

(g)           Receiver. Administrative Agent shall as a matter of right be
entitled to the appointment of a receiver or receivers for all or any part of
the Property whether such receivership be incident to a proposed sale (or sales)
of such property or otherwise, and without regard to the value of the Property
or the solvency of any person or persons liable for the payment of the Secured
Indebtedness, and Grantor does hereby irrevocably consent to the

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
30

 

--------------------------------------------------------------------------------


 

appointment of such receiver or receivers, waives notice of such appointment, of
any request therefor or hearing in connection therewith, and any and all
defenses to such appointment, agrees not to oppose any application therefor by
Administrative Agent, and agrees that such appointment shall in no manner
impair, prejudice or otherwise affect the rights of Administrative Agent to
application of Rents as provided in this Deed of Trust. Nothing herein is to be
construed to deprive Administrative Agent of any other right, remedy or
privilege it may have under the law to have a receiver appointed. Any money
advanced by Administrative Agent in connection with any such receivership shall
be a demand obligation (which obligation Grantor hereby promises to pay) owing
by Grantor to Administrative Agent pursuant to this Deed of Trust.

 

(h)                                 Powers of Administrative Agent.
Administrative Agent may, either directly or through an agent or court-appointed
receiver, and without regard to the adequacy of any security for the Secured
Indebtedness:

 

(i)            enter, take possession of, manage, operate, protect, preserve and
maintain, and exercise any other rights of an owner of, the Property, and use
any other properties or facilities of Grantor relating to the Property, all
without payment of rent or other compensation to Grantor;

 

(ii)           enter into such contracts and take such other action as
Administrative Agent deems appropriate to complete all or any part of the
Improvements or any other construction on the Land, subject to such
modifications and other changes in the Improvements or the plan of development
as Administrative Agent may deem appropriate;

 

(iii)          make, cancel, enforce or modify leases, obtain and evict tenants,
fix or modify rents and, in its own name or in the name of Grantor, otherwise
conduct any business of Grantor in relation to the Property and deal with
Grantor’s creditors, debtors, tenants, agents and employees and any other
persons having any relationship with Grantor in relation to the Property, and
amend any contracts between them, in any manner Administrative Agent may
determine in its commercially reasonable judgment;

 

(iv)          either with or without taking possession of the Property, notify
obligors on any contracts that all payments and other performance are to be made
and rendered directly and exclusively to Administrative Agent, and in its own
name supplement, modify, amend, renew, extend, accelerate, accept partial
payments or performance on, make allowances and adjustments and issue credits
with respect to, give approvals, waivers and consents under, release, settle,
compromise, compound, sue for, collect or otherwise liquidate, enforce or deal
with any contracts or other rights, including collection of amounts past due and
unpaid (Grantor agreeing not to take any such action, with respect to any
obligation in excess of $5,000, during the continuation of a Default without
prior written authorization from Administrative Agent);

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
31

 

--------------------------------------------------------------------------------


 

(v)           endorse, in the name of Grantor, all checks, drafts and other
evidences of payment relating to the Property, and receive, open and dispose of
all mail addressed to Grantor and notify the postal authorities to change the
address for delivery of such mail to such address as Administrative Agent may
designate; and

 

(vi)          take such other action as Administrative Agent deems appropriate
to protect the security of this Deed of Trust.

 

(i)            Termination of Commitment to Lend. Administrative Agent may
terminate any commitment or obligation to lend or disburse funds under any Loan
Document or enter into any other credit arrangement to or for the benefit of
Grantor.

 

(j)            Other Rights and Remedies. Administrative Agent may exercise any
and all other rights and remedies which Administrative Agent may have under the
Loan Documents, or at law or in equity or otherwise.

 

Section 5.2. Proceeds of Foreclosure. The proceeds of any sale held by Trustee
or Administrative Agent or any receiver or public officer in foreclosure of the
liens and security interests evidenced hereby shall be applied in accordance
with the requirements of applicable laws and to the extent consistent therewith
as follows: (i) FIRST, to the payment of all necessary costs and expenses
incident to such foreclosure sale, including but not limited to all attorneys’
fees and legal expenses, advertising costs, auctioneer’s fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character, and a fee of $100 plus all out of pocket
costs and expenses, including, without limitation, attorney’s fees, to Trustee
acting under the provisions of paragraph (c) of Section 5.1 hereof if foreclosed
by power of sale as provided in said paragraph, and to the payment of the other
Secured Indebtedness, including specifically without limitation the principal,
accrued interest and attorneys’ fees due and unpaid on the Loan and the amounts
due and unpaid and owed to Administrative Agent under this Deed of Trust the
order and manner of application to the items in this clause (all with interest
at the rate per annum provided in the Loan Agreement all in Administrative
Agent’s sole discretion; (ii) SECOND, to amounts due and payable to Swap Bank
under any Swap Transactions, and (iii) THIRD, the remainder, if any, shall be
paid to Grantor, or to Grantor’s successors or assigns, or such other persons
(including the Administrative Agent or beneficiary of any inferior lien) as may
be entitled thereto by law; provided, however, that if Administrative Agent is
uncertain which person or persons are so entitled, Administrative Agent may
interplead such remainder in any court of competent jurisdiction, and the amount
of any attorneys’ fees, court costs and expenses incurred in such action shall
be a part of the Secured Indebtedness and shall be reimbursable (without
limitation) from such remainder.

 

Section 5.3. Administrative Agent as Purchaser. Administrative Agent or any
Lender shall have the right to become the purchaser at any sale held by Trustee
or substitute or successor or by any receiver or public officer or at any public
sale, and Administrative Agent or any Lender shall have the right to credit upon
the amount of Administrative Agent’s or such Lender’s successful bid, to the
extent necessary to satisfy such bid, all or any part of the Secured

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
32

 

--------------------------------------------------------------------------------


 

Indebtedness held by such Lender or, alternatively, all Lenders, in the case of
a purchase by Administrative Agent or its Affiliate acting on behalf of and with
the consent of the Required Lenders, in such manner and order as Administrative
Agent or such Lender may elect.

 

Section 5.4. Foreclosure as to Matured Debt. Upon the occurrence of a default,
Administrative Agent shall have the right to proceed with foreclosure (judicial
or nonjudicial) of the liens and security interests hereunder without declaring
the entire Secured Indebtedness due, and in such event any such foreclosure sale
may be made subject to the unmatured part of the Secured Indebtedness; and any
such sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Deed of Trust shall remain in
full force and effect just as though no sale had been made. The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Administrative Agent deems advisable, and the remainder, if
any, shall be applied as provided in clause SECOND of Section 5.2 hereof.
Several sales may be made hereunder without exhausting the right of sale for any
unmatured part of the Secured Indebtedness..

 

Section 5.5. Remedies Cumulative. All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Trustee and
Administrative Agent shall, in addition to the rights and remedies provided
herein or in any other Loan Document, be entitled to avail themselves of all
such other rights and remedies as may now or hereafter exist at law or in equity
for the collection of the Secured Indebtedness and the enforcement of the
covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any right or remedy provided for hereunder
or under any such other Loan Document or provided for by law or in equity shall
not prevent the concurrent or subsequent employment of any other appropriate
right or rights or remedy or remedies.

 

Section 5.6. Discretion as to Security. Administrative Agent may resort to any
security given by this Deed of Trust or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Deed of Trust.

 

Section 5.7. Grantor’s Waiver of Certain Rights. To the full extent Grantor may
do so, Grantor agrees that Grantor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Grantor,
for Grantor, Grantor’s heirs, devisees, representatives, successors and assigns,
and for any and all persons ever claiming any interest in the Property, to the
extent permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
33

 

--------------------------------------------------------------------------------


 

of execution, notice of intention to mature or declare due the whole of the
Secured Indebtedness, notice of election to mature or declare due the whole of
the Secured Indebtedness and all rights to a marshaling of assets of Grantor,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens and/or security interests hereby created. Grantor
shall not have or assert any right under any statute or rule of law, pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatsoever to defeat, reduce or affect the right of Administrative Agent under
the terms of this Deed of Trust to a sale of the Property for the collection of
the Secured Indebtedness without any prior or different resort for collection,
or the right of Administrative Agent under the terms of this Deed of Trust to
the payment of the Secured Indebtedness out of the proceeds of sale of the
Property in preference to every other claimant whatsoever. Grantor waives any
right or remedy which Grantor may have or be able to assert pursuant to any
provision of any statute or rule of law pertaining to the rights and remedies of
sureties. If any law referred to in this Section and now in force, of which
Grantor or Grantor’s heirs, devisees, representatives, successors or assigns or
any other persons claiming any interest in the Property might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section.

 

Section 5.8. Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, Grantor or Grantor’s
successors as owners of the Property are occupying or using the Property, or any
part thereof, each and all shall immediately become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of purchaser, at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; and to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will. After such foreclosure, any leases to
tenants or subtenants that are subject to this Deed of Trust (either by their
date, their express terms, or by agreement of the tenant or subtenant) shall, at
the sole option of Administrative Agent or any purchaser at such sale, but
subject to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent, the Trustees or any
purchaser or purchasers, terminate within thirty (30) days from the date of
sale. Subject to the foregoing, in the event the tenant fails to surrender
possession of the Property upon demand, the purchaser shall be entitled to
institute and maintain a summary action for possession of the Property (such as
an action for forcible detainer) in any court having jurisdiction.

 

ARTICLE 6

Miscellaneous

 

Section 6.1. Scope of Deed of Trust. This Deed of Trust is a deed of trust and
mortgage of both real and personal property, a security agreement, an assignment
of rents and leases, a

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
34

 

--------------------------------------------------------------------------------


 

financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.

 

Section 6.2. Effective as a Financing Statement and Fixture Filing. This Deed of
Trust shall be effective as a financing statement filed as a fixture filing with
respect to all fixtures included within the Property and is to be filed for
record in the real estate records of each county where any part of the Property
(including said fixtures) is situated. This Deed of Trust shall also be
effective as a financing statement covering as-extracted minerals or the like
(including oil and gas), timber, accounts and general intangibles under the UCC,
as amended, and similar provisions (if any) of the Uniform Commercial Code as
enacted in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated. To the extent permitted under applicable law, this
Deed of Trust shall also be effective as a financing statement covering any
surplus of withheld funds resulting from the invalidity of “stop notice” claims
or the failure of claimants to prosecute their claims to judgment and any other
Property in which an interest can be perfected by filing and may be filed in any
other appropriate filing or recording office. The mailing address of Grantor and
the Administrative Agent are set forth in the introductory paragraph of this
Deed of Trust. To the extent permitted under applicable law, a carbon,
photographic or other reproduction of this Deed of Trust or of any financing
statement relating to this Deed of Trust shall be sufficient as a financing
statement for any of the purposes referred to in this Section. Grantor is the
record owner of the Property.

 

Section 6.3. Notice to Account Debtors. In addition to the rights granted
elsewhere in this Deed of Trust, Administrative Agent may at any time notify the
account debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Administrative Agent directly.

 

Section 6.4. Waiver by Administrative Agent. Administrative Agent may at any
time and from time to time by a specific writing intended for the purpose: (a)
waive compliance by Grantor with any covenant herein made by Grantor to the
extent and in the manner specified in such writing; (b) consent to Grantor’s
doing any act which hereunder Grantor is prohibited from doing, or to Grantor’s
failing to do any act which hereunder Grantor is required to do, to the extent
and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Deed of Trust, without the joinder of Trustee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party. No such act shall in any way affect the rights or
powers of Administrative Agent or Trustee hereunder except to the extent
specifically agreed to by Administrative Agent in such writing.

 

Section 6.5. No Impairment of Security. The lien, security interest and other
security rights of Administrative Agent hereunder or under any other Loan
Document shall not be impaired (except to the extent expressly stated therein)
by any indulgence, moratorium or release granted by Administrative Agent
including, but not limited to, any renewal, extension or

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
35

 

--------------------------------------------------------------------------------


 

modification which Administrative Agent may grant with respect to any Secured
Indebtedness, or any surrender, compromise, release, renewal, extension,
exchange or substitution which Administrative Agent may grant in respect of the
Property, or any part thereof or any interest therein, or any release or
indulgence granted to any endorser, guarantor or surety of any Secured
Indebtedness. The taking of additional security by Administrative Agent shall
not release or impair the lien, security interest or other security rights of
Administrative Agent hereunder or affect the liability of Grantor or of any
endorser, guarantor or surety, or improve the right of any junior lienholder in
the Property (without implying hereby Administrative Agent’s consent to any
junior lien).

 

Section 6.6. Acts Not Constituting Waiver by Administrative Agent.
Administrative Agent may waive any default without waiving any other prior or
subsequent default. Administrative Agent may remedy any default without waiving
the default remedied. Neither failure by Administrative Agent to exercise, nor
delay by Administrative Agent in exercising, nor discontinuance of the exercise
of any right, power or remedy (including but not limited to the right to
accelerate the maturity of the Secured Indebtedness or any part thereof) upon or
after any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date. No
single or partial exercise by Administrative Agent of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time. No modification or waiver of any provision hereof
nor consent to any departure by Grantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified.
No notice to nor demand on Grantor in any case shall of itself entitle Grantor
to any other or further notice or demand in similar or other circumstances.
Remittances in payment of any part of the Secured Indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Administrative Agent in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Administrative Agent of any payment in an amount
less than the amount then due on any Secured Indebtedness shall be deemed an
acceptance on account only and shall not in any way excuse the existence of a
default hereunder notwithstanding any notation on or accompanying such partial
payment to the contrary.

 

Section 6.7. Grantor’s Successors. If the ownership of the Property or any part
thereof becomes vested in a person other than Grantor, Administrative Agent may,
without notice to Grantor, deal with such successor or successors in interest
with reference to this Deed of Trust and to the Secured Indebtedness in the same
manner as with Grantor, without in any way vitiating or discharging Grantor’s
liability hereunder or for the payment of the indebtedness or performance of the
obligations secured hereby. No transfer of the Property, no forbearance on the
part of Administrative Agent, and no extension of the time for the payment of
the Secured Indebtedness given by Administrative Agent shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Grantor hereunder for the payment of the

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
36

 

--------------------------------------------------------------------------------


 

indebtedness or performance of the obligations secured hereby or the liability
of any other person hereunder for the payment of the indebtedness secured
hereby. Unless agreed to in writing in connection with Administrative Agent’s
consent to the transfer, each Grantor agrees that it shall be bound by any
modification of this Deed of Trust or any of the other Loan Documents made by
Administrative Agent and any subsequent owner of the Property, with or without
notice to such Grantor, and no such modifications shall (i) impair the
obligations of such Grantor under this Deed of Trust or any other Loan Document
or (ii) increase the obligations of Grantor, unless consented to in writing by
Grantor, under this Deed of Trust or any other Loan Document. Nothing in this
Section or elsewhere in this Deed of Trust shall be construed to imply
Administrative Agent’s consent to any transfer of the Property.

 

Section 6.8. Place of Payment; Forum; Waiver of Jury Trial. All Secured
Indebtedness which may be owing hereunder at any time by Grantor shall be
payable at the place designated in the Loan Agreement (or if no such designation
is made, at the address of Administrative Agent indicated at the end of this
Deed of Trust). Grantor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any State court, or any United States federal court, sitting in Dallas, Texas,
and to the non-exclusive jurisdiction of any State court or any United States
federal court sitting in the state in which any of the Property is located, over
any suit, action or proceeding arising out of or relating to this Deed of Trust
or the Secured Indebtedness. Grantor hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Grantor may now or hereafter have to
the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Grantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any State court in which the
Property is located, or any United States federal court, sitting in the State in
which the Secured Indebtedness is payable may be made by certified or registered
mail, return receipt requested, directed to Grantor at its address stated at the
end of this Deed of Trust, or at a subsequent address of Grantor of which
Administrative Agent received actual notice from Grantor in accordance with this
Deed of Trust, and service so made shall be complete five (5) days after the
same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by law or limit
the right of Administrative Agent to bring proceedings against Grantor in any
other court or jurisdiction. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT.

 

Section 6.9. Subrogation to Existing Liens. To the extent that proceeds of the
Loan are used to pay indebtedness secured by any outstanding lien, security
interest, charge or prior encumbrance against the Property, such proceeds have
been advanced by Administrative Agent at Grantor’s request, and Administrative
Agent shall be subrogated to any and all rights, security interests and liens
owned by any owner or Administrative Agent of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Secured

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
37

 

--------------------------------------------------------------------------------


 

Indebtedness, but the terms and provisions of this Deed of Trust shall govern
and control the manner and terms of enforcement of the liens, security
interests, charges and encumbrances to which Administrative Agent is subrogated
hereunder. It is expressly understood that, in consideration of the payment of
such indebtedness by Administrative Agent, Grantor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness.

 

Section 6.10. Application of Payments to Certain Indebtedness. If any part of
the Secured Indebtedness cannot be lawfully secured by this Deed of Trust or if
any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Deed of Trust.

 

Section 6.11. Nature of Loan; Compliance with Usury Laws. The Loan is being made
solely for the purpose of carrying on or acquiring a business or commercial
enterprise. It is the intent of Grantor and Administrative Agent and all other
parties to the Loan Documents to conform to and contract in strict compliance
with applicable usury law from time to time in effect. All agreements between
Administrative Agent and Grantor (or any other party liable with respect to any
indebtedness under the Loan Documents) are hereby limited by the provisions of
this Section which shall override and control all such agreements, whether now
existing or hereafter arising. In no way, nor in any event or contingency
(including but not limited to prepayment, default, demand for payment, or
acceleration of the maturity of any obligation), shall the interest taken,
reserved, contracted for, charged, chargeable, or received under this Deed of
Trust, the Loan Agreement, the Note or any other Loan Document or otherwise,
exceed the maximum nonusurious amount permitted by applicable law (the “Maximum
Amount”). If, from any possible construction of any document, interest would
otherwise be payable in excess of the Maximum Amount, any such construction
shall be subject to the provisions of this Section and such document shall ipso
facto be automatically reformed and the interest payable shall be automatically
reduced to the Maximum Amount, without the necessity of execution of any
amendment or new document. If Administrative Agent shall ever receive anything
of value which is characterized as interest under applicable law and which would
apart from this provision be in excess of the Maximum Amount, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Secured
Indebtedness in the inverse order of its maturity and not to the payment of
interest, or refunded to Grantor or the other payor thereof if and to the extent
such amount which would have been excessive exceeds such unpaid principal. The
right to accelerate maturity of the Loan or any other Secured Indebtedness does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Administrative Agent does not intend to
charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to Administrative Agent shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term (including any renewal or extension) of such
indebtedness so that the amount of interest on account of such indebtedness does
not exceed the Maximum Amount. As used in this Section, the term “applicable
law” shall mean the laws of the State of Texas, or the federal laws

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
38

 

--------------------------------------------------------------------------------


 

of the United States applicable to this transaction, whichever laws allow the
greatest interest, as such laws now exist or may be changed or amended or come
into effect in the future.

 

Section 6.12. Substitute Trustee. The Trustee may resign by an instrument in
writing addressed to Administrative Agent, or Trustee may be removed at any time
with or without cause by an instrument in writing executed by Administrative
Agent. In case of the death, resignation, removal, or disqualification of
Trustee, or if for any reason Administrative Agent shall deem it desirable to
appoint a substitute or successor trustee to act instead of the herein named
trustee or any substitute or successor trustee, then Administrative Agent shall
have the right and is hereby authorized and empowered to appoint a successor
trustee(s), or a substitute trustee(s), without other formality than appointment
and designation in writing executed by Administrative Agent and the authority
hereby conferred shall extend to the appointment of other successor and
substitute trustees successively until the indebtedness secured hereby has been
paid in full, or until the Property is fully and finally sold hereunder. If
Administrative Agent is a corporation or association and such appointment is
executed on its behalf by an officer of such corporation or association, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association. Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor or substitute
Trustee(s) and he shall thereupon succeed to, and shall hold, possess and
execute, all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee. All references herein to “Trustee” shall be deemed to
refer to Trustee (including any successor(s) or substitute(s) appointed and
designated as herein provided) from time to time acting hereunder.

 

Section 6.13. No Liability of Trustee. The Trustee shall not be liable for any
error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever (including
Trustee’s negligence), except for Trustee’s gross negligence or willful
misconduct. The Trustee shall have the right to rely on any instrument, document
or signature authorizing or supporting any action taken or proposed to be taken
by him hereunder, believed by him in good faith to be genuine. All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by law), and
Trustee shall be under no liability for interest on any moneys received by him
hereunder. Grantor hereby ratifies and confirms any and all acts which the
herein named Trustee or its successor or successors, substitute or substitutes,
in this trust, shall do lawfully by virtue hereof. Grantor will reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of its duties. The foregoing
indemnity shall not terminate upon discharge of the secured indebtedness or
foreclosure, or release or other termination, of this Deed of Trust.

 

Section 6.14. Release.

 

(a)           Release from Deed of Trust. If (i) all of the Secured Indebtedness
be paid as the same becomes due and payable and all of the covenants,
warranties, undertakings and agreements made in this Deed of Trust are kept and
performed (other than surviving

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
39

 

--------------------------------------------------------------------------------


 

indemnity obligations as to which no claims are then pending), and all Swap
Transactions and all other obligations under the Loan Documents, if any, of
Lenders for further advances have been terminated, or (ii) Grantor is entitled
to a release of this Deed of Trust in accordance with the terms of the Loan
Agreement, then, and in that event only, all rights under this Deed of Trust
shall terminate (except to the extent expressly provided herein with respect to
indemnifications, representations and warranties and other rights which are to
continue following the release hereof) and the Property shall become wholly
clear of the liens, security interests, conveyances and assignments evidenced
hereby, and the Property shall be released by Administrative Agent in due form
at Grantor’s cost. Without limitation, all provisions herein for indemnity of
Administrative Agent or Trustee shall survive discharge of the Secured
Indebtedness, the termination of any and all Swap Transactions and any
foreclosure, release or termination of this Deed of Trust.

 

(b)           Partial Release; No Release in Default. Administrative Agent may,
regardless of consideration, cause the release of any part of the Property from
the lien of this Deed of Trust without in any manner affecting or impairing the
lien or priority of this Deed of Trust as to the remainder of the Property. No
partial release shall be sought, requested or required if any Default has
occurred which has not been cured.

 

(c)           Release Fee. Grantor agrees to pay reasonable fees, not to exceed
the maximum amounts legally permitted, for Trustee’s rendering of services in
connection with each partial or complete release of the Property from the lien
of this Deed of Trust.

 

Section 6.15. Notices. All such notices, demands, requests, consents and other
communications shall be deemed sufficiently given or furnished if delivered by
personal delivery, by courier, by registered or certified United States mail,
postage prepaid, or by facsimile (with, subject to Subsection 6.3.2 of the Loan
Agreement, a confirmatory duplicate copy sent by first class United States
mail), addressed to the party to whom directed or by (subject to Subsection
6.3.3 of the Loan Agreement) electronic mail address to Grantor, at the
addresses set forth at the end of this Agreement or to Administrative Agent or
Lenders at the addresses specified for notices in the Loan Agreement (unless
changed by similar notice in writing given by the particular party whose address
is to be changed). Any such notice or communication shall be deemed to have been
given and received either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided, however, that service of a notice required any applicable statute,
shall be considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in any Loan Document or
to require giving of notice or demand to or upon any person in any situation or
for any reason.

 

Section 6.16. Invalidity of Certain Provisions. A determination that any
provision of this Deed of Trust is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Deed of Trust

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
40

 

--------------------------------------------------------------------------------


 

to any person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

Section 6.17. Gender; Titles; Construction. Within this Deed of Trust, words of
any gender shall be held and construed to include any other gender, and words in
the singular number shall be held and construed to include the plural, unless
the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Deed of
Trust and not to any particular Article, Section, paragraph or provision. The
term “person” and words importing persons as used in this Deed of Trust shall
include firms, associations, partnerships (including limited partnerships),
joint ventures, trusts, corporations, limited liability companies and other
legal entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.18. Reporting Compliance. Grantor agrees to comply with any and all
reporting requirements imposed upon Grantor, Grantor’s affiliates, Guarantor,
Guarantor’s affiliates with respect to the transaction evidenced by the Loan
Documents and secured by this Deed of Trust which are set forth in any law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.

 

Section 6.19. Grantor. Unless the context clearly indicates otherwise, as used
in this Deed of Trust, “Grantor” means the grantors named in Section 1.1 hereof
or any of them. The obligations of Grantor hereunder shall be joint and several.
If any Grantor, or any signatory who signs on behalf of any Grantor, is a
corporation, partnership or other legal entity, Grantor and any such signatory,
and the person or persons signing for it, represent and warrant to
Administrative Agent that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives. If Grantor is an
individual, no power of attorney granted by Grantor herein shall terminate on
Grantor’s disability.

 

Section 6.20. Execution; Recording. This Deed of Trust may be executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Deed of Trust, but such execution is as of the date shown on
the first page hereof, and for purposes of identification and reference the date
of this Deed of Trust shall be deemed to be the date reflected on the first page
hereof. Grantor will cause this Deed of Trust and all amendments and supplements
thereto and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as Trustee or Administrative Agent

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
41

 

--------------------------------------------------------------------------------


 

shall reasonably request and will pay all such recording, filing, re-recording
and refiling taxes, fees and other charges.

 

Section 6.21.          Successors and Assigns. The terms, provisions, covenants
and conditions hereof shall be binding upon Grantor, and the successors and
assigns of Grantor, and shall inure to the benefit of Trustee and Administrative
Agent and shall constitute covenants running with the Land. All references in
this Deed of Trust to Grantor shall be deemed to include all such heirs,
devisees, representatives, successors and assigns of Grantor.

 

Section 6.22.          No Partnership, Etc.. The relationship between
Administrative Agent and Grantor is solely that of lender and borrower.
Administrative Agent has no fiduciary or other special relationship with
Grantor. Nothing contained in the Loan Documents is intended to create any
partnership, joint venture, association or special relationship between Grantor
and Administrative Agent or in any way make Administrative Agent a co-principal
with Grantor with reference to the Property. All agreed contractual duties
between or among Administrative Agent, Trustee and Grantor are set forth herein
and in the other Loan Documents and any additional implied covenants or duties
are hereby disclaimed. Any inferences to the contrary of any of the foregoing
are hereby expressly negated.

 

Section 6.23.          Applicable Law. THIS DEED OF TRUST, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF
MISSOURI (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE
UNITED STATES FEDERAL LAW.

 

Section 6.24.          No Merger of Estates. So long as any part of the Secured
Indebtedness secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Property shall not merge but rather shall
remain separate and distinct, notwithstanding the union of such estates either
in Grantor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.

 

Section 6.25.          Entire Agreement. The Loan Documents constitute the
entire understanding and agreement between Grantor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Grantor and Administrative Agent with respect to the matters addressed in the
Loan Documents. Grantor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
42

 

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT -Page
43

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this instrument under seal as of the
date first written on page 1 hereof.

 

 

GRANTOR:

 

 

 

 

 

 

CHASE PARK PLAZA HOTEL, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Behringer Harvard Opportunity OP I, LP,

 

 

 

a Texas limited partnership, its authorized member

 

 

 

 

 

 

 

By:

BHO, Inc., a Delaware corporation,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Name:

Name:Gerald J. Reihsen, III

 

 

 

 

Title:

Title:Executive Vice President -&

 

 

 

 

 

Corporate Development

 

 

 

 

 

Legal and Secretary

 

 

 

 

 

 

 

STATE OF TEXAS

)

 

 

 

 

 

)

 

 

 

COUNTY OF DALLAS

)

 

 

 

On this 13th day of November, in the year 2007, before me, Catherine E. Mea, a
Notary Public in and for said state, personally appeared Gerald J. Reihsen, III,
the Executive Vice President - Corporate Development & Legal and Secretary of
BHO, Inc., a Delaware corporation, general partner of Behringer Harvard
Opportunity OP I LP, a Texas limited partnership, authorized member of Chase
Park Plaza Hotel, LLC, a Delaware limited liability company, known to be the
person who executed the within instrument in behalf of said limited liability
company and acknowledged to me that she/he executed the same for the purposes
therein stated.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

Catherine E. Mea

 

Notary Public

 

 

 

(SEAL)

 

My Commission Expires:

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT - Page
Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Parcel 1 (Fee Simple):

 

Units 1, 2, 3, 3A, 4, 5, 6, 7, 9 and 16 of Park Plaza Master Condominium, a
Condominium in City Block 3882, according to the plat thereof recorded in Book
12082006 page 0379, including an un-divided interest in the common elements
thereto belonging, all according to and more particularly described in the
Master Declaration of Condominium Park Plaza Master Condominium dated December
1, 2006 and recorded December 8, 2006 in Book 12082006 page 0378 of the St.
Louis City Records.

 

Parcel 2 (Easement):

 

Sub-surface easement more particularly described as follows:  A portion of the
public street rights-of-way known as Kingshighway Boulevard, 100 feet wide, and
Maryland Plaza, 80 feet wide, adjacent to Block 3882 of the City of St. Louis,
Missouri, lying between horizontal planes at elevation 72.35 and 82.20 above
0.00 on the St. Louis City Datum and bounded by vertical planes described as
follows:  Commencing at the intersection of the Northern line of Lindell
Boulevard, 100 feet wide, with the Eastern line of Kingshighway Boulevard, 100
feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 233.89 feet to the point of beginning of the
herein described tract of land; thence leaving said Eastern street line, and
running South 85 degrees 17 minutes 58 seconds West, 17.01 feet to a point;
thence along a line parallel with the Eastern line of Kingshighway Boulevard,
North 6 degrees 21 minutes 40 seconds West, 202.48 feet to a point; thence North
36 degrees 10 minutes 13 seconds East, 34.20 feet to a point; thence along a
line parallel with the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 107.00 feet to a point; thence North 86 degrees 28
minutes 40 seconds East, 25.15 feet to a point; thence along a line parallel
with the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds
East, 61.50 feet to a point; thence South 6 degrees 21 minutes 40 seconds East,
14.12 feet to a point on the Southern line of Maryland Plaza at the Northeast
corner of property conveyed to Singleton by Deed recorded in Book 4189 page 404
of the St. Louis City records; thence along the Southern line of Maryland Plaza,
North 88 degrees 57 minutes 40 seconds West, 200.00 feet to its intersection
with the Eastern line of Kingshighway Boulevard, as aforementioned; thence along
said Eastern street line, South 6 degrees 21 minutes 40 seconds East, 216.87
feet to the point of beginning.

 

Parcel 3 (Fee Simple):

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, beginning at
the intersection of the Northern line of Lindell Boulevard, 100 feet wide, with
the Eastern line of Kingshighway, 100 feet wide; thence along said Eastern line
of Kingshighway Boulevard, North 6 degrees 21 minutes 40 seconds West, 247.83
feet to a point; thence leaving said street line and running the

 

Exhibit A - Page 1

 

--------------------------------------------------------------------------------


 

following; North 85 degrees 17 minutes 58 seconds East, 137.39 feet; South 4
degrees 42 minutes 25 seconds East, 8.16 feet and South 89 degrees 33 minutes 08
seconds East, 61.67 feet to a point; thence North 6 degrees 21 minutes 40
seconds West 1.98 feet to a point; thence South 89 degrees 00 minutes 00 seconds
East 46.97 feet to a point; thence North 1 degree 02 minutes 20 seconds East
98.99 feet to a point; thence leaving said point and running along a line
parallel with and 94.00 feet perpendicular distant South of the Southern line of
Maryland Plaza, South 88 degrees 57 minutes 40 seconds East 252.68 feet to a
point, said point being distant North 88 degrees 57 minutes 40 seconds West,
68.24 feet from the Western line of York Avenue, as measured along the last
mentioned line and located on the direct Northward prolongation of the Eastern
wall of a concrete parking garage; thence leaving said point and running along
said prolongation, along the Eastern wall of said parking garage and along its
direct Southward prolongation South 1 degree 06 minutes 00 seconds West, 139.23
feet to a point on the Northern line of property conveyed to “220 Television,
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City Records,
said point being distant North 88 degrees 57 minutes 40 seconds West, 88.41 feet
from the Western line of York Avenue, as measured along said Northern line;
thence leaving the aforementioned point and running along the Northern line of
“220 Television, Inc.”, North 88 degrees 57 minutes 40 seconds West, 18.06 feet
to the Northwest corner thereof; thence along the Western line of said property,
South 1 degree 02 minutes 20 seconds West, 25.63 feet to a point on the Northern
wall of a one story, brick and concrete building; thence leaving said Western
property line and running along said Northern wall line South 88 degrees 52
minutes 34 seconds East, 6.97 feet to the Northeast corner of said one story
building and located on the Western wall of a two story brick and concrete block
building; thence along the wall line of said one story building and said two
story building, South 1 degree 06 minutes 59 seconds West, 24.32 feet to a
point; thence leaving the Eastern wall of said one story building and running
along the wall of said two story building the following:  South 88 degrees 53
minutes 01 seconds East, 9.04 feet; South 0 degrees 55 minutes 46 seconds West,
50.77 feet; North 88 degrees 53 minutes 07 seconds West, 1.20 feet; South 0
degrees 55 minutes 46 seconds West, 1.36 feet and South 88 degrees 53 minutes 07
seconds East, 1.20 feet to a point; thence leaving said wall line and running
South 1 degree 02 minutes 17 seconds West, 111.36 feet to a point on the
Northern line of Lindell Boulevard, as aforementioned, said point being distant
South 89 degrees 00 minutes 00 seconds East, 5.92 feet from the Southwest corner
of property conveyed to “220 Television Inc.”, as measured along the Northern
line of Lindell Boulevard; thence leaving said point and running along the
Northern line of said Lindell Boulevard North 89 degrees 00 minutes 00 seconds
West, 464.53 feet to the point of beginning.

 

Parcel 4 (Fee Simple):

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at the intersection of the Eastern line of
Kingshighway Boulevard, 100 feet wide, with the Southern line of Maryland Plaza,
80 feet wide; thence along said Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East, 200.00 feet to a point, said point being the
Northeast corner of property conveyed to Singleton by deed recorded in Book 4189
page 404 of the St. Louis City records; thence leaving said street line and
running along a line parallel with the Eastern line of Kingshighway Boulevard
and being the Eastern line of said

 

Exhibit A - Page 2

 

--------------------------------------------------------------------------------


 

Singleton property South 6 degrees 21 minutes 40 seconds East, 94.79 feet to a
point of beginning of the herein described tract of land; thence leaving said
point and running along a line parallel with and 94.00 feet perpendicular
distance South of the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 59.83 feet to a point; thence leaving said point and
running South 1 degrees 02 minutes 20 seconds West, 98.99 feet to a point;
thence leaving said point and running along a line parallel with the Northern
line of Lindell Boulevard, 100 feet wide, North 89 degrees 00 minutes 00 seconds
West, 46.97 feet to a point on the Eastern line of Singleton as aforementioned;
thence along said Eastern line of North 6 degrees 21 minutes 40 seconds West,
99.85 feet to the point of beginning.

 

Parcel 5 (Easement):

 

Easement for the benefit of Parcels No. 1, 3, and 4 herein described for the
purpose of vehicular and pedestrian access, ingress and egress, according to
Easement Agreement and Parking Space Lease dated July 31, 1998, by and between
W.S. Stallings Corporation, and Kingsdell L.P., recorded October 22, 1998 in
Book 1444M page 1253 over the area described therein as follows:

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, and described
as follows:  Beginning at a point in the South line of Maryland Avenue distant
200 feet 0 inches East of the intersection of said South line with the East line
of Kingshighway Boulevard; thence Southwardly parallel with Kingshighway
Boulevard and along the East line of property conveyed to Marvin E. Singleton by
deed recorded in Book 4189 page 404, 94 feet 9-1/2 inches to a point distant 94
feet 0 inches South of the South line of Maryland Avenue; thence Eastwardly
parallel with Maryland Avenue and along the North line of property conveyed to
Harvey Imbolden by deed recorded in Book 6227 page 294, 62 feet 0-3/8 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 39 feet 0 inches
to a point; thence Westwardly parallel with Maryland Avenue, 25 feet 6 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 55 feet 0 inches
to a point in the South line of Maryland Avenue, 48 feet 9 inches to the point
of beginning.

 

Parcel 6 (Easement):

 

Easements for the benefits of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction, use, maintenance, repair and reconstruction of
driveways and ingress and egress created by instrument designated “Driveway
Easement Agreement”, dated May 18, 1981 and recorded in Book 271M page 64 on May
21, 1981 over the following described property:

 

Easement “A”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Beginning at a point on the Western line of York Avenue,
40 feet wide, at the Northeast corner of property conveyed to “220 Television
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City records,
said point being distant North 7 degrees 08 minutes 40 seconds West, 215.57 feet
from the Northern line of Lindell Boulevard, 100 feet wide, as

 

Exhibit A - Page 3

 

--------------------------------------------------------------------------------


 

measured along the Western line of York Avenue; thence leaving said Western
street line and running along the Northern line of “220 Television Inc.”, North
88 degrees 57 minutes 40 seconds West, 88.41 feet to a point, said point being
on the direct Southward prolongation of the Eastern wall of a Concrete Parking
Garage; thence leaving said point and running along said prolongation, North 1
degree 06 minutes 00 seconds East, 20.00 feet to a point; thence leaving said
point and running South 88 degrees 57 minutes 40 seconds East, 85.51 feet to a
point on the Western line of York Avenue, as aforementioned; thence along said
Western street line South 7 degrees 08 minutes 40 seconds East, 20.21 feet to
the point of beginning.

 

Easement “B”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at a point on the Western line of York Avenue,
40 feet wide, at the Southeast corner of property conveyed to H & M Koplar by
deed recorded in Book 207M page 206 of the St. Louis City records, said point
being distant South 7 degrees 08 minutes 40 seconds East, 94.97 feet from the
Southern line of Maryland Plaza, 80 feet wide, as measured along the Western
line of York Avenue; thence along said Western street line South 7 degrees 08
minutes 40 seconds East, 19.00 feet to the point of beginning of the herein
described tract of land; thence continuing along said street line South 7
degrees 08 minutes 40 seconds East, 34.00 feet to a point; thence leaving said
Western street line and running North 75 degrees 38 minutes 39 seconds West,
8.51 feet and North 84 degrees 43 minutes 40 seconds West 67.74 feet to a point
on the Eastern wall of a concrete parking garage; thence along said Eastern wall
North 1 degree 06 minutes 00 seconds East, 20.50 feet to a point; thence leaving
said point and running North 89 degrees 06 minutes 58 seconds East, 59.61 feet
and North 70 degrees 50 minutes 17 seconds East, 12.14 feet to the point of
beginning.

 

Parcel 7 (Easement):

 

Easement for the benefit of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction use, storage, maintenance, demolition, repair and
reconstruction of a basement, including access thereto, created by instrument
designated “Basement Easement Agreement”, dated May 18, 1981 and recorded in
Book 271M page 84 on May 21, 1981 over the following described property:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows:  Commencing at a point on the Northern line of Lindell
Boulevard, 100 feet wide, at the Southwest corner of property conveyed to “220
Television Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
records; thence along the Northern line of Lindell Boulevard South 89 degrees 00
minutes 00 seconds East, 5.92 feet to a point; thence leaving said street line
and running North 1 degrees 02 minutes 17 seconds East, 24.71 feet to the point
of beginning of the herein described tract of land; thence continuing along the
last mentioned line, North 1 degrees 02 minutes 17 seconds East, 86.65 feet to
its intersection with the Southern wall of a two story brick and concrete block
building; thence along the wall of said building the following bearing and
distances:  North 88 degrees 53 minutes 07 seconds West, 1.20 feet; North

 

Exhibit A - Page 4

 

--------------------------------------------------------------------------------


 

0 degrees 55 minutes 46 seconds East, 1.36 feet; South 88 degrees 53 minutes 07
seconds East, 1.20 feet; North 0 degrees 55 minutes 46 seconds East, 50.77 feet
and North 88 degrees 53 minutes 01 seconds West, 9.04 feet to its intersection
with the Eastern wall of a one story brick and concrete block building; thence
along the wall line of said one story and said two story buildings North 1
degree 06 minutes 59 seconds East, 24.32 feet to the Northeast corner of said
one story building; thence leaving said point and running the following bearings
and distances; South 88 degrees 52 minutes 34 seconds East, 8.51 feet; South 1
degree 06 minutes 59 seconds West, 12.67 feet; South 88 degrees 53 minutes 01
seconds East, 8.93 feet and South 1 degree 12 minutes 50 seconds West, 57.77
feet to the Northwest corner of an eight story brick building; thence along the
Western wall of said building and the following bearings and distances:  South 1
degree 23 minutes 44 seconds East, 78.19 feet; South 88 degrees 36 minutes 16
seconds West, 0.27 feet and South 1 degree 23 minutes 44 seconds East, 14.46
feet to the Southwest corner thereof; thence leaving said point and running
North 89 degrees 17 minutes 57 seconds West, 11.81 feet to the point of
beginning.

 

Parcel 8 (Easement):

 

Easements for ingress, egress, and placement of mechanical systems and storage
units created by the Reciprocal Easement Agreement executed by and between Chase
Park Plaza Hotel, LLC and The Private Residences, LLC dated December 1, 2006 and
recorded December 8, 2006 in Book 12082006 page 0382 and rerecorded December 13,
2006 in Book 12132006, Page 0266.

 

Exhibit A - Page 5

 

--------------------------------------------------------------------------------